Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 1 of 65



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: ______________________

  MSP RECOVERY CLAIMS, SERIES LLC,
  a Delaware entity,

         Plaintiff,

  v.

  SANOFI-AVENTIS U.S. LLC.; SANOFI US
  SERVICES INC.; CHATTEM,
  INC.; SANOFI S.A.; PFIZER, INC.;
  GLAXOSMITHKLINE, LLC;
  GLAXOSMITHKLINE PLC; and
  BOEHRINGER INGELHEIM
  PHARMACEUTICALS, INC;

         Defendants.

  ______________________________________/

                          CLASS ACTION COMPLAINT FOR DAMAGES

         MSP Recovery Claims, Series LLC (“MSPRC”), brings this class action on behalf of

  similarly-situated third-party payors (the “Class Members”) to recover payments unlawfully

  induced by Defendants Sanofi-Aventis U.S. LLC; Sanofi US Services, Inc.; Sanofi S.A.

  (collectively “Sanofi”); Chattem, Inc. (“Chattem”); Pfizer, Inc. (“Pfizer”); GlaxoSmithKline, plc

  and GlaxoSmithKline LLC (collectively “Glaxo”); and Boehringer Ingelheim Pharmaceuticals,

  Inc. (“Boehringer”).1




  1
   Certain healthcare benefit providers have assigned their recovery rights to plaintiff MSPRC.
  MSPRC asserts those rights it has obtained through the assignments described more fully below.
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 2 of 65




                                    NATURE OF THE ACTION

         1.      Zantac was one of the first global blockbuster drugs, reaching annual sales of $1

  billion by 1987.2 For more than a decade after its 1983 market debut, it was one of the all-time,

  best-selling prescription drugs. Even today, after the introduction of generic alternatives, Zantac

  still ranks among the top 100 best-selling prescription drugs in the United States, with more than

  15,000,000 prescriptions written for Zantac in 2016 alone.3

         2.      Recent revelations by independent researchers have uncovered what will likely go

  down as one of the gravest public-health frauds in modern times. Put simply, Zantac is a

  cancerous poison. When ingested, every tablet (and every dose), produces the toxic carcinogen

  N-nitrosodimethylamine (“NDMA”) in the body. NDMA is a by-product or waste product of

  various industrial processes, including the manufacture of rocket fuel. NDMA’s lone medical use

  is to cause cancer in animals for laboratory experimentation. NDMA became notorious as the

  poison of choice in two sensational murders in the U.S. and Germany.4 Cigarette smoking in

  most public places in the United States has been banned, in part, because it produces NDMA,




  2
   Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History, 16(4) J.
  HEALTHCARE MARKETING 24 (Winter 1996).
  3
   ClinCalc.com, Ranitidine, ClinCalc DrugStats Database, available at
  https://clincalc.com/DrugStats/Drugs/Ranitidine (last accessed Nov. 11, 2019).
  4
    Chase Purdy, A Common Blood-Pressure Medicine is Being Recalled Because of a Toxic
  Ingredient, available at https://qz.com/1330936/the-fda-is-recalling-a-common-blood-pressure-
  drug-because-it-was-mixed-with-ndma/ (last accessed Nov. 11, 2019).




                                                   2
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 3 of 65



  and animal studies have shown that “exposure to NDMA has caused tumors primarily of the

  liver, respiratory tract, kidney and blood vessels.”5

         3.      As if formation of NDMA in the body from Zantac use were not bad enough,

  once present in the body, NDMA further metabolizes into other known carcinogens, including

  formaldehyde. In short, Zantac is a cancerous poison that at all times was sold by Defendants

  that knew, or had reason to know, it was a cancerous poison. As a proximate result of

  Defendants’ conduct, third-party payors paid billions of dollars for this cancerous poison.

  Plaintiffs bring this class action on behalf of all third-party payors who paid enormous sums of

  money to Defendants for a drug that forms a chemical which causes cancer and has no medical

  value except as a cancer-causing agent and poison.

         4.      Starting in 1981, and continuing on until the present, the Defendants have been

  engaged in racketeering activity designed to further the sale of Zantac, both in prescription and

  over-the-counter forms. That racketeering activity involved uncountable instances of wire and

  mail fraud for the purposes of concealing the carcinogenic nature of ranitidine and Zantac. Each

  Defendant knew of this issue and took active steps to fraudulently conceal this risk from

  consumers, third-party payers, doctors, and the FDA. This lawsuit seeks to recover the economic

  harm caused by the Defendants’ violations of the Racketeer Influenced and Corrupt

  Organizations Act (“RICO”) on third-party payors, who spent billions on purchasing Zantac—a

  product that, absent the fraud and racketeering committed by the Defendants, would never have

  been allowed on the market.



  5
   U.S. ENVIRONMENTAL PROTECTION AGENCY, Technical Fact Sheet – N-Nitroso-dimethylamine
  (NDMA), available at https://www.epa.gov/sites/production/files/2014-
  03/documents/ffrrofactsheet_contaminant_ndma_january2014_final.pdf (last accessed Nov. 11,
  2019).



                                                    3
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 4 of 65



            5.    Additionally, this case seeks damages for violations of the warranty statutes of

  numerous states and violations of various state consumer protection statutes for third-party

  payers.

                                          INTRODUCTION

            6.    Recently, the public has been inundated with reports of serious impurities in

  pharmaceutical drugs. In 2019 alone, the U.S. Food and Drug Administration announced the

  largest generic pharmaceutical recall in U.S. history, of blood pressure medications such as

  valsartan and other angiotensin receptor blockers (“ARB”) that contained dangerous levels of

  NDMA.6 The NDMA in valsartan resulted from unlawful manufacturing processes. This case

  challenges a deeper wrong, because NDMA is inherent in Zantac, even if it is perfectly

  manufactured.

            7.    Since 1983, Zantac—the brand-name version of the generic drug ranitidine—has

  been used to treat gastrointestinal conditions such as acid indigestion, heartburn, sour stomach,

  and gastroesophageal reflux disease.7 Before Zantac, the acid-reflux market was dominated by

  Tagamet. Glaxo (then Glaxo Holdings) was a relatively unknown British pharmaceutical

  company. Then came the development by John Bradshaw of Zantac and the ruthless promotion

  of the drug in the U.S. market, which was accomplished through a marketing alliance with

  Hoffman-La Roche. Under the arrangement, Zantac was sold under the Glaxo name and



  6
   U.S. FOOD & DRUG ADMIN., FDA announces voluntary recall of several medicines containing
  valsartan following detection of an impurity (July 13, 2018), available at
  https://www.fda.gov/news-events/press-announcements/fda-announces-voluntary-recall-several-
  medicines-containing-valsartan-following-detection-impurity (last accessed Nov. 11, 2019).
  7
   Ranitidine hydrochloride – Drug Summary, PRESCRIBER’S DIGITAL REFERENCE, available at
  https://www.pdr.net/drug-summary/Zantac-150-and-300-Tablets-ranitidine-hydrochloride-
  241.3325 (last accessed Nov. 11, 2019).



                                                   4
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 5 of 65



  Hoffman-La Roche received a royalty on sales. Hoffman-La Roche dispatched a salesforce of

  more than 1,000 people and captured 25% of the antiulcer market in just over six months. Within

  three years, sales of Zantac had surpassed Tagamet, and by 1989 accounted for 53% of the

  antiulcer market. Zantac catapulted Glaxo into a market-leading position as one of the largest

  pharmaceutical companies in the world.

         8.      Glaxo and Hoffman-La Roche’s unprecedented success was made possible

  through a fraudulent scheme conceived by Glaxo, which perpetrated and perpetuated the scheme

  along with Pfizer, Boehringer, and Sanofi, beginning with Zantac’s U.S. debut in 1983. At all

  times that Defendants sold Zantac, each one knew or had reason to know that the drug had (and

  has) an inherent, unreasonably dangerous, cancer-causing defect. When ingested, Zantac

  produces high quantities of NDMA, a chemical the World Health Organization has described as

  “clearly carcinogenic.”8

         9.      The dangers of NDMA already were well-known when Glaxo and Hoffman-La

  Roche launched their aggressive marketing effort that made Zantac the best-selling drug in the

  world. So, too, were the risks that Zantac would create NDMA when ingested. At the time when

  Glaxo researchers were desperately looking for an alternative to Tagamet, existing scientific

  literature strongly suggesting that drugs like ranitidine, which contain a dimethylamine (DMA)

  group, are highly likely to form NDMA when combined with substances found in the body, such

  as nitrites. Glaxo knew of those studies and attempted to discredit and paper them over with its

  own flawed, pretextual studies, all in service of the main goal—to launch an all-out assault on




  8
    R.G. Liteplo, et al., Concise International Chemical Assessment Document 38:
  N-Nitrosodimethylamine, WORLD HEALTH ORGANIZATION (2002), available at
  https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.



                                                  5
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 6 of 65



  the lucrative antiulcer market, take it over, and catapult Glaxo into the top ranks of the

  international pharmaceutical world.

         10.     Even after Zantac made Glaxo billions of dollars, and even after Glaxo licensed

  Zantac for over-the-counter and prescription sales to the Defendants (who then dispatched their

  own marketing salesforces), the dangers of ranitidine remained. Specifically, several articles and

  studies dealt with the precise issue:

         •       In 1983, an article came out implicating the toxicity of ranitidine;9

         •       In 1987, Glaxo participated in a human study involving ranitidine, where
                 Glaxo deliberately manipulated the study to prevent those involved from
                 discovering that ranitidine breaks down in NDMA;10

         •       In 2011, a scientific study found that out of eight tested pharmaceuticals,
                 “ranitidine showed the strongest potential to form N nitrosodimethylamine
                 (NDMA)” when present in drinking water during chloramine disinfection,
                 and noted that the amounts were “much higher” than those in prior
                 studies;11

         •       In 2011, an article described ranitidine as “an important NDMA
                 precursor;”12

         •       In 2014, an article observed that ranitidine and two other pharmaceuticals
                 “are potent NDMA precursors;”13


  9
   Silvio De Flora, Carlo Bennicelli, Anna Camoirano, and Patrizia Zanacchi, Genotoxicity of
  nitrosated ranitidine, CARCINOGENESIS, Vol. 4, No. 3, pp. 255-260 (1983).
  10
    J Meyrick Thomas, JJ Misiewicz, AR Cook, MJ Hill, PLR Smith, CL Walters, JK Forster, LE
  Martin, and DF Woodings, Effects of one year’s treatment with ranitidine and of truncal
  vagotomy on gastric contents, 28 GUT. at pp. 726-738 (1987).
  11
    Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care
  products (PPCPs) as nitrosamine precursors during chloramine disinfection, 45 WATER
  RESEARCH 944 (Oct. 13, 2010).
  12
    Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and
  pesticides): NDMA and halogenated DBPs formation, 45 WATER RESEARCH 944 (Mar. 26,
  2011).




                                                    6
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 7 of 65



             •      In 2016, a peer-reviewed study published in the scientific journal
                    CARCINOGENESIS “confirmed the production of N-nitrosodimethylamine
                    (NDMA), a potent carcinogen, by nitrosation of ranitidine under stomach-
                    relevant pH conditions in vitro . . . . ;”14 and

             •      In 2018, an article noted that ranitidine has a high rate of NDMA
                    formation.15

             11.    Perhaps the most comprehensive study of Zantac recently presented is the work of

  independent research firms Valisure LLC and ValisureRX LLC (collectively “Valisure”). A few

  months ago, they revealed that they had “detected extremely high levels of NDMA in all lots [of

  ranitidine] tested, across multiple manufacturers of ranitidine products,” including Zantac.16

             12.    The tests conducted by Valisure show that “ranitidine can react with itself in

  standard analysis conditions . . . at high efficiency to produce NDMA at dangerous levels well in

  excess of the permissible daily intake limit for this probable carcinogen.”17 Valisure tests

  detected 2,511,469 ng of NDMA per 150 mg tablet of Zantac—more than 26,000 times greater

  than the amount that can be safely ingested daily.18 When Valisure conducted tests with



  13
    Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine, and
  Other Tertiary Amines during Chloramination: A Computational Study, 48 ENVIRONMENTAL
  SCIENCE & TECHNOLOGY 8653 (June 26, 2014).
  14
     Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of N-
  nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016).
  15
    Takeuchi H, Yamashita N, Nakada N, Tanaka H., Removal Characteristics of N-Nitrosamines
  and Their Precursors by Pilot-Scale Integrated Membrane Systems for Water Reuse, INT’L. J.
  ENVIRON. RES. PUBLIC HEALTH. (Sept. 7, 2018).
  16
     Valisure Citizen Petition to FDA at 6 (Sept. 9, 2019), available at
  https://www.valisure.com/wp-content/uploads/Valisure-Ranitidine-FDA-Citizen-Petition-
  v4.12.pdf (“Citizen Petition”) (last accessed Nov. 11, 2019).
  17
       Id. at 2.
  18
       Citizen Petition at 6-7.



                                                     7
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 8 of 65



  conditions simulating the human stomach, the amount of NDMA peaked at 304,500 ng per

  tablet—3,171 times more than the amount that can be safely ingested daily.19

             13.   This staggering amount of NDMA is found in every tablet of Zantac. A typical

  consumer with peptic ulcer disease taking Zantac for a typical treatment period of eight weeks is

  exposed to more than 280,000,000 ng (0.28 grams) of NDMA. A consumer who takes a 150 mg

  maintenance dose of Zantac once daily is exposed to 889,000,000 ng (0.889 grams) of NDMA

  over the course of a year.

             14.   Valisure notified the FDA of its findings by filing on September 13, 2019, a

  Citizen Petition. In addition, Valisure submitted a copy of its Citizen Petition to the World

  Health Organization (“WHO”) and the International Agency for the Research of Cancer

  (“IARC”) for inclusion in IARC Monographs on the Valuation of Carcinogenic Risks to

  Humans, and requested that ranitidine be classified as a human carcinogen.

             15.   Valisure is an “online pharmacy currently licensed in 38 states and an analytical

  laboratory that is ISO 17025 accredited by the International Organization for Standardization.”20

  Valisure is also registered with the Drug Enforcement Administration and the FDA. Valisure’s

  tests show that “ranitidine can react with itself in standard analysis conditions . . . at high

  efficiency to produce NDMA at dangerous levels well in excess of the permissible daily intake

  limit for this probable carcinogen.”21




  19
       Id.
  20
       Id.
  21
       Id.



                                                     8
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 9 of 65



            16.     The FDA recently announced a permissible intake limit of 96 ng of NDMA per

  day.22 But even this limit may be too high: A public health statement issued 30 years ago by the

  Agency for Toxic Substances and Disease Registry warned of the dangers posed by NDMA,

  noting, among other things, that “high level short-term and low level long-term exposures [to

  NDMA] caused non-cancerous liver damage and/or cancer in animals [and] also usually resulted

  in internal bleeding and death.”23

            17.     Valisure’s testing—employing the FDA’s gas chromatography/mass spectrometry

  (“GC/MS”) protocol—detects 2,511,469 ng (or 2.5 mg.) of NDMA in a single 150 mg tablet of

  Zantac. Thus, the FDA protocol detects a quantity of NDMA in each Zantac tablet that is more

  than 26,000 times greater than the FDA’s daily permissible NDMA intake levels. “The typical

  recommended dose of ranitidine for therapy of peptic ulcer disease in adults is 150 mg twice

  daily or 300 mg once nightly for 4 to 8 weeks, and maintenance doses of 150 mg once daily.”24

            18.     Moreover, chronic use (and overuse) of the drug is common “for therapy of

  heartburn and indigestion.”25 Thus, a typical user who is taking Zantac for eight weeks to treat

  peptic ulcer disease is exposed to more than 280,000,000 ng (or 0.28 grams) of NDMA based on

  the NDMA levels detected using the FDA’s GC/MS test. And a consumer who takes a 150 mg

  maintenance dose of Zantac once daily is exposed to 889,000,000 ng (0.889 grams) of NDMA


  22
    An ng (nanogram) is a very small unit of measurement. One milligram (1 mg.) is 1,000,000
  ng.
  23
    Agency for Toxic Substances & Disease Registry, Public Health Statement for n-
  Nitrosodimethylamine 2 (Dec. 1989), available at https://www.atsdr.cdc.gov/ToxProfiles/tp141-
  c1-b.pdf (last accessed Nov. 11, 2019).
  24
     Drug Record: Ranitidine, NATIONAL INSTITUTES OF HEALTH (updated July 1, 2019),
  https://livertox.nih.gov/Ranitidine.htm (last accessed Nov. 11, 2019).
  25
       Citizens Petition at 8.



                                                   9
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 10 of 65



  annually. Again, the FDA’s permissible intake limit of NDMA is 96 ng per day, which translates

  to just 0.000034 grams per year for consumers who take a daily 150 mg maintenance dose.

             19.       Zantac is taken not only by adults but also is given to children and teenagers to

  treat gastroesophageal reflux disease, among other things. Further, Zantac often is used by

  pregnant women to treat pregnancy-related heartburn symptoms—exposing both the pregnant

  woman and her developing fetus to NDMA, which is not only carcinogenic and toxic, but also

  DNA-damaging.

             20.       In addition to conducting the FDA-recommended testing described above,

  Valisure tested Zantac “in conditions simulating the human stomach,” and detected quantities of

  NDMA as high as 304,500 ng per tablet—3,171 times more than the amount that can be safely

  ingested daily.26 This is consistent with recent, peer-reviewed scientific literature, which has

  demonstrated the existence of dangerous levels of NDMA in the urine of those who have taken

  ranitidine.

             21.       In addition to testing Zantac for NDMA, Valisure also tested several other

  alternative drugs to Zantac, to determine if they also contained NDMA. The drugs tested

  included Pepcid, Prilosec, Nexium, Prevacid, Protonix, AcipHex, and Dexilant. Valisure did not

  detect any NDMA in any of these drugs.27




  26
       Id. at 7.
  27
       Id. at 15-16.




                                                        10
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 11 of 65



         22.     On September 13, 2019, when the news broke that Zantac exposed consumers to

  NDMA, “[g]lobal health regulators sounded a coordinated alarm.”28 In response, and as further

  set forth below, most countries have pulled Zantac and generic ranitidine from the market. In the

  U.S., many pharmacies and ranitidine manufacturers themselves (including Defendants GSK and

  Sanofi) have pulled Zantac from their shelves or recalled their ranitidine products.

         23.     Unfortunately, thus far, the FDA has done very little to protect the American

  people from Zantac, and its messaging has been contradictory, confusing, and slow. Valisure

  first notified the FDA in June 2019 about the formation of NDMA from ranitidine. The FDA did

  nothing and made no public comments, even dismissive comments, on the issue.

         24.     On September 13, 2019, the FDA issued its first statement acknowledging that

  Zantac contains NDMA but, in what appears to have been an attempt to downplay the risk,

  claimed the amount of NDMA detected was low, stating that “[t]he U.S. Food and Drug

  Administration has learned that some ranitidine medicines, including some products commonly

  known as the brand-name drug Zantac, contain a nitrosamine impurity called N-

  nitrosodimethylamine (NDMA) at low levels.”29




  28
    BLOOMBERG LAW, Carcinogen in Zantac and Generics Triggers FDA, EU Probes (2) (Sept.
  13, 2019), available at https://news.bloomberglaw.com/health-law-and-business/fda-eu-probing-
  carcinogen-detected-in-versions-of-zantac-1 (last accessed Nov. 11, 2019).
  29
    FDA, Zantac (ranitidine): Safety Information - NDMA Found in Samples of Some Ranitidine
  Medicines, available at https://www.fda.gov/safety/medical-product-safety-information/zantac-
  ranitidine-safety-information-ndma-found-samples-some-ranitidine-medicines (last accessed No.
  11, 2019).




                                                  11
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 12 of 65



             25.   Further, although numerous regulators outside the United States had cautioned

  those taking Zantac to consider an alternative, given the availability of many safe alternatives, on

  September 13th, the FDA told Americans they need not stop taking OTC Zantac.30

             26.   Less than a month later, on October 2, 2019, in an apparent about-face to save

  face, the FDA stated that it had found “unacceptable levels of NDMA in samples of ranitidine,”

  although it provided no details of when or how.31 The FDA has not disclosed what those levels

  were, what tests it used, or any other information that might illuminate its findings and educate

  the public. It does seem, however, that the FDA is finally beginning to understand and admit the

  core fact at the heart of this complaint—when ingested, Zantac causes the body’s formation of

  dangerous amounts of cancer-causing compounds. On October 24, 2019, an FDA spokesperson

  belatedly stated that the FDA is currently “working to understand what happens to NDMA levels

  in the body, after ranitidine has been exposed to acid in the stomach.”32

             27.   At all relevant times, all Defendants knew or had reason to know that Zantac

  exposes users to unsafe levels of the carcinogen NDMA. During the period in which Defendants

  manufactured and distributed Zantac, numerous scientific studies were published proving, among

  other things, that ranitidine (the generic bioequivalent of Zantac) forms NDMA when placed in

  drinking water, and persons who consume ranitidine have a 400-fold increase of NDMA


  30
       Id.
  31
     Eric Palmer, FDA now says impurity level in Zantac and other antacids is too high,
  FiercePharma.com (Oct. 2, 2019), available at
  https://www.fiercepharma.com/manufacturing/fda-now-says-impurity-level-zantac-and-other-
  antacids-too-high (last accessed Nov. 11, 2019).
  32
    Michael Erman, FDA investigating whether Zantac causes carcinogens to form in users,
  REUTERS (Oct. 24, 2019), available at https://www.reuters.com/article/us-fda-heartburn-
  zantac/fda-investigating-whether-zantac-causes-carcinogens-to-form-in-users-
  idUSKBN1X32NA (last accessed Nov. 11, 2019).



                                                   12
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 13 of 65



  concentration in their urine. Despite the weight of scientific evidence showing that Zantac

  exposes people who take it to unsafe levels of the carcinogen NDMA, no defendant ever

  disclosed this risk to the FDA, not on the drug’s label, and not by any other means. Instead,

  Defendants put profits ahead of safety and aggressively marketed an inherently, unreasonably

  dangerous drug, reaping massive profits from exposing millions of people to cancer-causing

  chemicals. Those profits never would have been realized had the truth been known, because none

  of Plaintiff’s assignors, nor any of the Class Members, would have paid for Zantac if they had

  known that ranitidine produces toxic NDMA in the body. Plaintiff and the Class bring this action

  to recover all sums they paid for Zantac.

                                    JURISDICTION AND VENUE

          28.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

  §§ 1331 and 1367.

          29.     This Court also has jurisdiction over this action under the Class Action Fairness

  Act (“CAFA”), Pub. L. No. 109-2, 119 Stat 4 (codified in various sections of 28 U.S.C.).

          30.     This Court has subject matter jurisdiction under CAFA because the amount in

  controversy exceeds $5 million and diversity exists between Plaintiff (including class members)

  and the Defendants. 28 U.S.C. § 1332(d)(2).

          31.     Under 28 U.S.C. § 1391 and 18 U.S.C. § 1965, venue is proper in the United

  States District Court for the Southern District of Florida because the claims alleged in this action

  accrued in this district and Defendants regularly transact their affairs in this district.

          32.     This Court has personal jurisdiction over each of the Defendants because the

  Defendants conduct business in Florida, maintain and carry on continuous and systematic

  contacts with Florida and this judicial district, regularly transact business within Florida and this




                                                     13
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 14 of 65



  judicial district, and regularly avail themselves of the benefits of their presence in Florida and

  this judicial district.

          33.      All conditions precedent to this action have occurred, been performed, or been

  waived.

                                            THE PARTIES
          A.       Plaintiff

          34.      MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series limited

  liability company with its principal place of business in Coral Gables, Florida. MSPRC’s limited

  liability company agreement provides for the establishment of one or more specific Series. All

  records of all Series are maintained together with all assets of MSPRC. Connecticare, Inc.,

  Fallon Community Health Plan, Inc., Summacare, Inc., Group Health Incorporated, and Health

  Insurance Plan of Greater New York (the “Assignors”) have assigned their recovery rights to

  assert the claims alleged in this Complaint to Series 15-09-157, 17-04-631, 16-11-509, and 16-

  08-483 respectively, which are subseries of MSPRC. The Assignors have paid for Zantac (both

  branded and over-the-counter).

          B.       Defendants

                   1.       Glaxo Defendants

          35.      Defendant GlaxoSmithKline plc is an English corporation and the successor-in-

  interest to the companies that developed, patented, and commercialized the molecule known as

  ranitidine. Ranitidine was initially developed by Allen & Hansburys Ltd.33 Allen & Hansburys

  was acquired by Glaxo Labs Ltd. In 1958, and thus, when ranitidine was discovered in the late

  1970s, Allen & Hansburys Ltd. was a subsidiary of Glaxo Labs Ltd. In December 1978, Allen &

  33
    D. Lednicer, Chronicles of Drug Discovery, ACS PROFESSIONAL REFERENCE BOOK. pp. 45-81
  (1993).



                                                   14
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 15 of 65



  Hansburys Ltd. was awarded Patent No. 4,128,658 by the U.S. Patent and Trademark Office,

  which covered the ranitidine molecule. Glaxo Labs (now GlaxoSmithKline plc) also conducted

  the clinical trials and other trials associated with the New Drug Application (NDA 18703) it

  submitted to the FDA for Zantac. In 1983, Glaxo Holdings Ltd. was awarded approval by the

  U.S. FDA to sell Zantac in the United States.

         36.     Defendant GlaxoSmithKline LLC is a Delaware corporation with its principal

  place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and Five Moore

  Drive, Research Triangle, North Carolina, 27709. GSK controlled the rights to prescription

  Zantac between 1983 and 2009 and either directly, or through a subsidiary, marketed

  prescription forms of Zantac in the United States.

         37.     Defendants GlaxoSmithKline plc and GlaxoSmithKline LLC (collectively

  “Glaxo”), from 1983 through 1996, had exclusivity with respect to Zantac and were the sole

  manufacturer and seller of prescription forms of Zantac. After 1996, Glaxo also sold over-the-

  counter (“OTC”) versions of Zantac and continue to sell the prescription versions of Zantac until

  recently.

                 2.     Sanofi Defendants

         38.     Defendant Sanofi-Aventis U.S. LLC is a Delaware limited liability corporation

  with a principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

  a wholly-owned subsidiary of the French company Sanofi, S.A.

         39.     Defendant Sanofi US Services Inc. is a Delaware corporation with a principal

  place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a wholly-owned

  subsidiary of the French company Sanofi, S.A.




                                                  15
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 16 of 65



         40.     Defendant Chattem, Inc., is a Tennessee corporation with a principal place of

  business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly-owned

  subsidiary of the French company Sanofi, S.A.

         41.     Defendants Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., and Chattem, Inc.

  (collectively “Sanofi”) have controlled the U.S. rights to OTC Zantac from January 2017 to the

  present, and manufactured and distributed the drug in the United States during that period.

                 3.     Boehringer

         42.     Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”) is a

  Delaware corporation with a principal place of business at 900 Ridgebury Road, Ridgefield,

  Connecticut 06877, and is a subsidiary of the German company Boehringer Ingelheim Sohn AG

  & Ko. KG. Boehringer owned the U.S. rights to OTC Zantac from about October 2006 to

  January 2017, and manufactured and distributed the drug in the United States during that period.

                 4.     Pfizer

         43.     Defendant Pfizer, Inc. is a Delaware corporation with its principal place of

  business located at 235 East 42nd Street, New York, New York 10017. From 1996 through 1999,

  Warner-Lambert Co. (now a Pfizer subsidiary), owned the rights to manufacture, market, and

  sell OTC Zantac, and Warner-Lambert manufactured, marketed, and sold OTC Zantac

  throughout the United States during that period. In or around 2000, Defendant Pfizer acquired

  Warner-Lambert, and Warner-Lambert merged into Pfizer. From 2000 through approximately

  2005, Pfizer possessed the rights to manufacture, market, and sell OTC Zantac, and Pfizer

  manufactured, marketed and sold OTC Zantac throughout the United States during that period

  through its Consumer Healthcare division.




                                                  16
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 17 of 65



                                    FACTUAL ALLEGATIONS

  A.     Zantac’s History

         1.      Glaxo Has Known of the Ranitidine Dangers Both Before and After Zantac’s
                 Commercial Launch in 1981

         44.     Zantac/ranitidine belongs to a class of medications called histamine H2-receptor

  antagonists (or H2 blockers), which decrease the amount of acid produced by the stomach

  and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other

  gastrointestinal conditions.34 Ranitidine was discovered in 1976 by the late John Bradshaw.

  Bradshaw discovered ranitidine while working as a chemist for Allen & Hansburys, which was

  acquired by Glaxo Labs Ltd. in 1958.35 Glaxo specifically developed ranitidine to compete with

  the then-leading H2 blocker, cimetidine (Tagamet). At the time of its discovery and launch,

  Glaxo touted the safety and effectiveness of ranitidine over competing drugs like cimetidine.

         45.     Bradshaw, and his co-inventors, Barry J. Price and John W. Clitherow, also of

  Allen & Hanburys, on July 25, 1977, applied for a ranitidine patent to the U.S. Patent and

  Trademark Office. The patent was granted on December 5, 1978, and Allen & Hanburys was

  issued patent No. 4,128,658.

         46.     At the time that ranitidine was developed, the existing scientific literature already

  strongly suggested that drugs like ranitidine, which contain a dimethylamine (DMA) group, were

  highly likely to form NDMA when combined with other substances found in the body, such as

  nitrites. For example, a person taking Zantac likely would do so in connection with a meal. Many


  34
     Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC,
  available at https://www.mayoclinic.org/drugs-supplements/histamine-h2- antagonistoral-route-
  injection-route-intravenous-route/description/drg-20068584 (last accessed Nov. 11, 2019).
  35
    D. Lednicer, Chronicles of Drug Discovery, ACS PROFESSIONAL REFERENCE BOOK. pp. 45–81
  (1993).



                                                   17
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 18 of 65



  foods and meals contain nitrates in greater amounts than the body needs. Bacteria in saliva and

  the stomach, or enzymes in the body, can reduce the nitrates (NO3) found in food into nitrites

  (NO2). Additionally, some nitrites are found naturally in food or added as a preservative. Thus,

  at the time of ranitidine’s discovery, Glaxo scientists knew or had reason to know that the very

  events that cause one to take Zantac also put a person at risk from NDMA.

         47.     Further, in 1981, the year Zantac commercially launched outside of the US, two

  exchanges in The Lancet, one of which involved Glaxo, discussed the potential toxicity of

  cimetidine and ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to

  ranitidine. The Lancet was and is one of the most widely read and respected medical and

  scientific publications, and thus, Glaxo (and the other Defendants) had actual knowledge of these

  discussions about ranitidine’s toxicity in 1981.

         48.     In one exchange, Dr. Silvio de Flora, an Italian researcher from the University of

  Genoa, described how the researchers detected “mutagenic nitroso derivatives” in vitro for both

  cimetidine and ranitidine.36 De Flora did recognize that his studies were in vitro, and that, as

  such, they were not perfectly predictive of how ranitidine would perform in humans. Glaxo’s

  actual knowledge of this article at the time is proven by its specific response in The Lancet,

  which attempted to discredit de Flora’s research. In its response, Glaxo cited its own, apparently

  flawed, recent study. Despite the flaws in its the study, Glaxo nonetheless admitted to having




  36
    S. De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET,
  pp. 993-994 (Oct. 31, 1981).



                                                     18
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 19 of 65



  detected a “product” that was “mutagenic” in ranitidine, although it failed to clearly specify what

  that “product” was.37

             49.   In a second set of articles in The Lancet around the same time as the de Flora

  article, medical researchers from England discussed a study they performed on 140 human

  patients taking cimetidine (the “Reed Study”). The Reed study observed that those who took

  cimetidine had a much higher level of N-nitrosamines than those in a control group who did not

  take cimetidine.38 In response, Roger Brimblecombe, a researcher from Smith Kline and French

  Research, Ltd., criticized the Reed Study and claimed that unnamed “extensive studies” had

  demonstrated no “aetiological link between cimetidine treatment and the development of gastric

  cancer.”39

             50.   Importantly, Brimblecombe also stated that, “[t]he hypotheses raised by Reed and

  his colleagues are important and have been publicly and extensively discussed over the past two

  and half years. A great deal of research, both in our laboratories and in others, is in progress.”40

  The formation of nitrosamines from cimetidine and ranitidine use was known to Glaxo and

  others at that time, and was a subject of much discussion in the scientific community.

             51.   Dr. Reed responded to Brimblecombe on December 5, 1981, noting that, among

  other things, the studies Brimblecombe relied upon had been harshly criticized by others. Reed


  37
    R.T. Brittain, D.M. Harris, L.E. Martin, D. Poynter, B.J. Price, The Safety of Ranitidine, THE
  LANCET, p. 1119 (Nov. 14, 1981). The article notes that these researchers are from “Glaxo Group
  Research Ltd.” in England.
  38
    P. I. Reed, K. Haines, P.L.R. Smith, F.R. House, C.L. Walters, Effect of Cimetidine on Gastric
  Juice N-Nitrosamine Concentration, THE LANCET (Sept. 12, 1981).
  39
    Roger Brimblecombe, Cimetidine, Nitrosation, and Carcinogenicity, THE LANCET, pp. 686-
  687 (Sep. 26, 1981).
  40
       Id.



                                                   19
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 20 of 65



  also noted that “[d]ebate on N-nitroso compounds and human gastric cancer continues but some

  involvement seems likely . . . . If N-nitrosamine concentrations are raised in certain conditions

  with an increased risk of gastric cancer then this is a hint which must not be ignored.”41

         52.     Dr. Reed and his co-authors sounded the alarm on Zantac in 1981, but no one,

  including Glaxo, listened. In 1983, another study was published, this one specifically relating to

  ranitidine. Dr. Silvio de Flora (who had authored the 1981 piece in The Lancet that Glaxo sought

  to discredit), and a group of researchers from the University of Genoa published a study

  specifically describing the formation of N-nitrosamines from ranitidine and an excess of nitrite

  under certain conditions.42 On information and belief, Glaxo and the other Defendants knew or

  had reason to know of this study.

         53.     Further, another 1983 article specifically identified and discussed the toxicity of

  ranitidine. Another group of researchers from the University of Genoa demonstrated that in vitro,

  and under certain conditions, ranitidine has a tendency to form DNA-damaging nitroso

  compounds (like NDMA).43 Although the study was performed on hamsters, and used conditions

  not necessarily identical to those found in the human body, it expressly issued a call for more

  research into the conditions in which nitroso compounds formed as a result of ranitidine

  ingestion. On information and belief, Glaxo and the other Defendants knew or had reason to

  know of this study.


  41
    P. I. Reed, K. Haines, C.L. Walters, S.L.R. Smith, and F.R. House, Cimetidine, Nitrosation,
  and Carcinogenicity, THE LANCET, pp. 1281-1282 (Dec. 5, 1981).
  42
     Silvio De Flora, Carlo Bennicelli, Anna Camoirano, and Patrizia Zanacchi, Genotoxicity of
  nitrosated ranitidine, CARCINOGENESIS, Vol. 4, No. 3, pp. 255-260 (1983).
  43
    Annalisa Maura, Albiana Pino, Luigi Robbiano, Enrica Cajelli, Renata Finollo, Marco
  Cavanna and Giovanni Brambilla, DNA Damage Induced by Nitrosated Ranitidine in Cultured
  Mammalian Cells, TOXICOLOGY LETTERS, 18, 97-102 (1983).



                                                  20
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 21 of 65



             54.   Further evidence of Glaxo’s knowledge that Zantac formed NDMA in the body

  came from a human study Glaxo was involved in that was published in 1987.44 In that study,

  researchers tracked 15 patients who took ranitidine and examined their gastric juices following

  their ingestion of Zantac. Critically, instead of using mass spectrometry—the gold standard assay

  at the time (which remains the case today)—to detect the presence of nitrosamines in the human

  subjects, Glaxo used a nitrogen-oxide assay, which essentially was designed not to find

  nitrosamines. Although the assay allegedly can detect N-nitrosamines, the sensitivity of the assay

  to detect NDMA is not established within the peer-reviewed literature. Even so, when the study

  team tested gastric fluid samples containing ranitidine, the nitrogen-oxide assay indicated the

  presence of N-nitroso compounds (for example, NDMA). Rather than exploring this further, the

  authors claimed these results were “fals[e]” and restricted all tests to “ranitidine free samples” in

  an obvious effort to avoid high readings of N-nitroso compounds.45

             55.   Upon information and belief, these results were true, and in fact, were yet another

  warning sign to Glaxo scientists that ranitidine did and does generate carcinogenic N-nitroso

  compounds like NDMA. Scientists at Valisure have demonstrated that when ranitidine is

  incubated in simulated gastric fluid with nitrite, high levels of NDMA are formed. But rather

  than exploring this issue further, the 1987 study team simply did not test any study samples that

  had ranitidine in them.

             56.   In fact, on information and belief, Glaxo never used a mass spectrometry assay to

  test for the presence of nitrosamines in this study, or in any of the studies and trials it did in


  44
    J Meyrick Thomas, JJ Misiewicz, AR Cook, MJ Hill, PLR Smith, CL Walters, JK Forster, LE
  Martin, and DF Woodings, Effects of one year’s treatment with ranitidine and of truncal
  vagotomy on gastric contents, 28 GUT. at pp. 726-738 (1987).
  45
       Id.



                                                    21
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 22 of 65



  connection with its ranitidine NDA. The self-evident reason is that using GC/MS (which requires

  heating of up to 130 degrees Celsius), causes excessive amounts of nitrosamines to be formed. If

  Glaxo used a GC/MS assay, which necessarily would have resulted in the formation of large

  amounts of NDMA, the FDA would never have approved Zantac as being safe.

            2.        Zantac Becomes a Blockbuster

            57.       Zantac was approved for prescription use by the FDA in 1983. Due in large part

  to GSK’s marketing strategy, Zantac was a tremendously successful drug, reaching $1 billion in

  total sales in December 1986.46 As one 1996 article put it, Zantac became “the best-selling drug

  in history as a result of a shrewd, multifaceted marketing strategy that . . . enabled the product to

  dominate the acid/peptic marketplace.”47 Significantly, the marketing strategy that led to

  Zantac’s success emphasized its purported safety.48 Indeed, Zantac has been marketed ever since

  as a safe and effective treatment for adults, children, and infants.

                 58. Zantac became available without a prescription in 1996, and generic versions

       of the drug (ranitidine) became available the following year. Although sales of brand-name

       Zantac declined “as a result of generic and alternative products,”49 Zantac sales have remained

       strong over time. As recently as 2018, Zantac was one of the top ten antacid tablet brands in




  46
   Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History, 16(4) J.
  HEALTHCARE MARKETING 24 (Winter 1996).
  47
       Id. at 27.
  48
       Id. at 25.
  49
    GlaxoSmithKline –Product Portfolio, PHARMACEUTICALS COMPANY ANALYSIS (Jan. 21,
  2003).



                                                     22
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 23 of 65



       the United States, with sales of Zantac 150 totaling $128.9 million—a 3.1% increase from the

       previous year.50

             59.    Over the past 20 years, the rights to Zantac in the U.S. have changed hands

  several times. Pfizer acquired the U.S. rights to OTC Zantac around June 2000 and manufactured

  and sold the drug in the United States, including in Florida, from August 2004 through

  December 2006.51

             60.    Defendant Boehringer acquired the U.S. rights to OTC Zantac in late 2006, and

  manufactured and sold the drug in the United States, including in Florida, from approximately

  January 2007 to January 2017.52

             61.    The Sanofi Defendants acquired the U.S. rights to OTC Zantac in approximately

  January 2017 and have since that time been manufacturing and selling the drug in the United

  States, including in Florida.53

             62.    Defendant GlaxoSmithKline LLC, the original innovator of Zantac, retained the

  prescription rights to Zantac from 1983 through 2009.




  50
     Leading antacid tablet brands in the United States in 2018, based on sales, STATISTA,
  https://www.statista.com/statistics/194544/leading-us-antacid-tablet-brands-in-2013-based-on-
  sales/ (last accessed Nov. 11, 2019).
  51
       https://www.accessdata.fda.gov/drugsatfda_docs/nda/2004/021698s000_MedR.pdf.
  52
    See Digesting an acquisition: Patrick Hennig, Boehringer Ingelheim; Ingelheim
  Pharmaceuticals to acquire U.S. rights for Zantac product line; Interview, DRUG STORE NEWS
  (Mar. 5, 2007); Mike Pare, Chattem adds Zantac, Dulcolax to portfolio, CHATTANOOGA TIMES
  FREE PRESS (TENNESSEE) (Feb. 8, 2017).
  53
       Id.



                                                    23
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 24 of 65



             3.    Throughout the Relevant Period, the Defendants Falsely Represented that
                   Zantac was Safe, While Knowing or Having Reason to Know of NDMA
                   Formation From Ranitidine

             63.   As set forth above, even before Zantac’s launch, and shortly thereafter, Glaxo

  knew or had reason to know, of NDMA formation from ranitidine. Specifically, ranitidine

  ingestion can lead to the formation of highly carcinogenic NDMA within the human body. As

  time went on, the scientific evidence establishing that NDMA is formed from ranitidine, in the

  body and in other conditions, continued to pile up.

             64.   For example, a 2011 study found that, out of eight observed pharmaceuticals,

  “ranitidine showed the strongest potential to form N nitrosodimethylamine (NDMA)” when

  present in drinking water during chloramine disinfection.54 The same study noted that

  “[r]anitidine gave a much higher yield of NDMA in the present study than reported in [prior]

  literature.”55 On information and belief, Defendants knew or had reason to know of this study.

             65.   Another 2011 study that examined ranitidine in water supplies also found that the

  drug was “an important NDMA precursor.”56 On information and belief, Defendants knew or

  had reason to know of this study.

             66.   A 2014 study that examined the formation mechanisms of NDMA acknowledged

  the consensus about the dangers posed by ranitidine, observing that ranitidine and two other



  54
    Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care
  products (PPCPs) as nitrosamine precursors during chloramine disinfection, 45 WATER
  RESEARCH 944 (Oct. 13, 2010).
  55
       Id.
  56
    Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and
  pesticides): NDMA and halogenated DBPs formation, 45 WATER RESEARCH 3164 (Mar. 26,
  2011).




                                                   24
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 25 of 65



  pharmaceuticals had “recently caused much concern because they are potent NDMA

  precursors.”57 On information and belief, Defendants knew or had reason to know of this study.

             67.     A peer-reviewed study published in the scientific journal CARCINOGENESIS in

  2016 “confirmed the production of N-nitrosodimethylamine (NDMA), a potent carcinogen, by

  nitrosation of ranitidine under stomach-relevant pH conditions in vitro” and also showed that,

  during the 24 hours following ranitidine intake, the quantity of NDMA in urine excreted by the

  patient “increased 400 folds from 110 to 47 600 ng.”58 The study noted that these levels of

  NDMA “equaled or exceeded those observed previously in patients with schistosomiasis, a

  disease wherein N nitrosamines are implicated as the etiological agents for bladder cancer.”59

             68.     The article also cautioned that these “estimates are conservative”: The actual

  exposure to NDMA is “likely much higher than that eliminated in urine” since NDMA has “a

  high metabolic conversion rate,” so that only about 0.05% of NDMA in the body is excreted in

  urine.60 The study concluded that “a more comprehensive risk assessment”—such as

  “[e]pidemiological studies evaluating cancer risk, particularly bladder cancer, attributable to the

  long term use of ranitidine”—was needed, because of its “widespread use.”61




  57
    Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine, and
  Other Tertiary Amines during Chloramination: A Computational Study, 48 ENVIRONMENTAL
  SCIENCE & TECHNOLOGY 8653 (June 26, 2014).
  58
     Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of N-
  nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016).
  59
       Id.
  60
       Id. at 632.
  61
       Id. at 632-33.




                                                      25
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 26 of 65



             69.   The 2014 study also noted that “alternative medications, such as proton pump

  inhibitors (PPIs), would less likely promote in vivo nitrosation because of the lack of amines in

  their structure.”62 On information and belief, Defendants knew or had reason to know of this

  study.

             70.   A 2018 scientific review “summariz[ing] major findings over the last decade

  related to N Nitrosodimethylamine (NDMA),” again pointed out that ranitidine had a high rate of

  NDMA formation “upon chloramination.”63 On information and belief, Defendants knew or had

  reason to know of this study.

             71.   In addition to a significant amount of scientific literature continuing to

  demonstrate NDMA formation from ranitidine, there were studies published that specifically

  linked Zantac to certain cancers in humans. For example, in 2004 an extensive epidemiology

  study specifically linked Zantac use to bladder cancer.64 In that study, nearly 51,000 health

  professionals (including dentists, veterinarians, pharmacists) were studied for nearly 15 years to

  assess the relationship between peptic ulcer disease and bladder cancer. As part of that study, the

  study participants’ use of H2 blockers (which included both cimetidine and Zantac), were

  monitored. The study’s authors noted that for those participants who took either cimetidine or




  62
       Id.
  63
    Takeuchi H, Yamashita N, Nakada N, Tanaka H., Removal Characteristics of N-Nitrosamines
  and Their Precursors by Pilot-Scale Integrated Membrane Systems for Water Reuse, INT’L. J.
  ENVIRON. RES. PUBLIC HEALTH. (Sept. 7, 2018).
  64
    Dominque S. Michaud, Pauline A. Mysliwiec, Walid Aldoori, Walter C. Willet, and Edward
  Giovannucci, Peptic Ulcer Disease and the Risk of Bladder Cancer in a Prospective Study of
  Male Health Professionals, CANCER EPEDIMIOLOGY, BIOMARKERS & PREVENTION, Vol. 13 250-
  254 (Feb. 2004).




                                                     26
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 27 of 65



  Zantac, “[w]e observed an increase in bladder cancer risk among men who reported taking either

  of these medications . . . .”65

            72.      Despite the indisputable scientific evidence linking ranitidine to the production of

  high levels of NDMA, and mounting evidence that Zantac use is linked to cancer, Defendants

  never blinked, continuing to market the drug as if it were safe, and never disclosing these risks to

  consumers on Zantac’s label or through any other means. In the 35-plus years that Zantac has

  been commercially available in the United States, the FDA has never been presented with any

  disclosure by any Defendant concerning the risk of NDMA formation from ranitidine. One

  reasonably expects that, if any such disclosure had been provided, the FDA would not have

  approved, or would have withdrawn its approval.

  B.        The Dangers of N-Nitrosodimenthylamine (NDMA)

            73.      “NDMA is a semivolatile organic chemical that forms in both industrial and natural

  processes. It is a member of N-nitrosamines, a family of potent carcinogens.”66

            74.      According to a publication from the National Institute of Health, “[NDMA] is a

  volatile, combustible, yellow, oily liquid nitrosamine with a faint characteristic odor that

  decomposes when exposed to light and emits toxic fumes of nitrogen oxides when heated to

  decomposition. NDMA is primarily used in laboratory research to induce tumors in experimental

  animals. This substance may be formed during the cooking of foods, especially cured meats and

  fish, that contain sodium nitrite as a preservative, but is also found in several vegetables, cheeses,


  65
       Id. at 252.
  66
    Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA), ENVIRONMENTAL PROTECTION
  AGENCY (Jan. 2014), https://www.epa.gov/sites/production/files/2014-
  03/documents/ffrrofactsheet_contaminant_ndma_january2014_final.pdf (last accessed Nov. 11,
  2019).




                                                      27
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 28 of 65



  alcoholic beverages and fruits, and as a contaminant in rubber products. Exposure to [NDMA]

  irritates the skin and eyes and damages the liver. This substance is reasonably anticipated to be a

  human carcinogen.”67 NDMA is used to cause cancer in rats for cancer research.68

             75.   The dangers that NDMA poses to human health have long been recognized. A news

  article published in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal

  tested so far.”69 The WHO similarly reported in 2002 that: “NDMA has been consistently

  potently carcinogenic in all experimental species examined.”70 As a result, the WHO has

  recognized that “NDMA is clearly carcinogenic. There is overwhelming evidence that NDMA is

  mutagenic and clastogenic.”71 NDMA is no longer produced or commercially used in the United

  States, except for research.72 It is a poison whose only medical use is as a carcinogen.



  67
    https://pubchem.ncbi.nlm.nih.gov/compound/N-Nitrosodimethylamine (last accessed Nov. 11,
  2019).
  68
   https://cancerres.aacrjournals.org/content/canres/51/23_Part_2/6452.full.pdf (last accessed
  Nov. 19, 2019).
  69
     Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
  (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
  reserve’s water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that residents of Six
  Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
  testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct
  chemical that has been linked to cancer”); S.A. Kyrtopoulos, DNA adducts in humans after
  exposure to methylating agents, 405 MUTATION RESEARCH 135 (1998) (noting that “chronic
  exposure of rats to very low doses of NDMA gives rise predominantly to liver tumours, including
  tumours of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer
  cells”).
  70
     Liteplo, RG, Meek ME and Windle W. N-Nitrosodimethylamine. Concise International
  Chemical Assessment Document 38, World Health Organization, Geneva (2002), available at
  https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
  71
       Id.
  72
       Technical Fact Sheet, supra note 66.



                                                  28
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 29 of 65



             76.   The IARC of the WHO classifies NDMA as one of 66 agents that are “probably

  carcinogenic to humans” (Classification 2A). The U.S. Environmental Protection Agency

  (“EPA”) also classified NDMA as a probable human carcinogen by giving it a “B2” rating,

  which means that is “probably carcinogenic to humans.”73 The WHO has stated that scientific

  testing indicates that “NDMA consumption is positively associated with either gastric or

  colorectal cancer” and “suggests that humans may be especially sensitive to the carcinogenicity

  of NDMA.”74 The FDA also recognizes the danger of such compounds, setting strict daily

  acceptable intake limits of NDMA in pharmaceuticals of 96 ng.75

             77.   As early as 1980, consumer products containing unsafe levels of NDMA and other

  nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the

  FDA.76

             78.   Recently, beginning in the summer of 2018, the FDA has recalled several generic

  drugs used to treat high blood pressure and heart failure—valsartan, losartan, and irbesartan—

  because the medications “contain[ed] nitrosamine impurities that don’t meet the [FDA’s] safety




  73
     WHO, Guidelines for Drinking-Water Quality, available at
  https://www.who.int/water_sanitation_health/dwq/chemicals/ndmasummary_2ndadd.pdf (last
  accessed Nov. 11, 2019).
  74
       Id.
  75
    FDA updates table of interim limits for nitrosamine impurities in ARBs (February 28, 2019).
  US Food and Drug Administration, available at https://www.fda.gov/drugs/drug-safety-and-
  availability/fda-updates-and-press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-
  valsartan-losartan (last accessed Nov. 11, 2019).
  76
     See, e.g., Karen De Witt, Carcinogen Fear Allayed, THE NEW YORK TIMES (July 2, 1980)
  (reporting recall of beer that contained higher level of nitrosamines than that permitted by FDA).




                                                  29
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 30 of 65



  standards,”77 which again provide that the intake of NDMA in pharmaceuticals should be no

  more than 96 ng.

             79.      Unlike valsartan, the high levels of NDMA produced by Zantac are not a

  contamination problem, but a problem inherent to the molecular structure of ranitidine, the

  active ingredient in Zantac. In the chemical environment of the human stomach, the ranitidine

  molecule degrades into the known carcinogen, NDMA: “The ranitidine molecule contains both

  a nitrite and a dimethylamine (‘DMA’) group which are well known to combine to form

  DMA.”78 Thus, ranitidine produces NDMA by “react[ing] with itself,”79 which means that

  every dosage and form of ranitidine, including Zantac, exposes users to NDMA.80

             80.      NDMA in and of itself is toxic. But, NDMA is not the final harmful metabolite

  produced from ranitidine. NDMA itself is further metabolized by the body into other harmful

  compounds. For example, it is well-established that NDMA is metabolized by the body into

  formaldehyde. Formaldehyde is a known carcinogen.81 IARC classifies something as a known

  carcinogen when “there is sufficient evidence of carcinogenicity in humans.”82 In addition to



  77
    Recalls of Angiotensin II Receptor Blockers (ARBs) including Valsartan, Losartan and
  Irbesartan, FDA (May 23, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/recalls-
  angiotensin-iireceptor-blockers-arbs-including-valsartan-losartan-and-irbesartan.
  78
       Citizen Petition, at 19.
  79
       Id. at 2.
  80
       Id. at 1, 6.
  81
    https://www.cancer.org/cancer/cancer-causes/formaldehyde.html (last accessed Nov. 11,
  2019).
  82
    https://monographs.iarc.fr/wp-content/uploads/2019/07/Preamble-2019.pdf, at p. 35 (last
  accessed Nov. 11, 2019).




                                                     30
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 31 of 65



  IARC’s designation of formaldehyde as a known carcinogen, the United States itself has

  designated formaldehyde as a known carcinogen. In 2014, The National Toxicology Program, a

  division of the U.S. Department of Health and Human Services, classified formaldehyde as a

  known human carcinogen.83 Formaldehyde has been specifically linked to various types of

  cancers. In 2009, IARC stated that “there is sufficient evidence for a causal association of

  formaldehyde with leukemia.”84

           81.     At all times relevant to this complaint, there was never any debate about the

  toxicity and lethality of NDMA. However, at one time, long ago, much of the literature linking

  NDMA to cancers, were based on animal studies. And, such studies linked NDMA to

  carcinogenesis and other adverse health consequences. In one example referenced above, a

  news article published in 1979 (four years prior to Zantac’s U.S. launch), noted that “NDMA

  has caused cancer in nearly every laboratory animal tested so far.”85

           82.     More recently, there have been several important studies, including extensive

  epidemiological studies, which found that NDMA is a causal agent in various types of cancers.

  For example, one epidemiology study published very recently (in 2019), followed more than

  30,000 persons who were exposed to NDMA for more than 40 years. The study found strong

  links between NDMA exposure and cancer in humans. Just as there was never any debate about

  how toxic NDMA is, there is now no debate about its causal connection to cancer in humans.


  83
    https://www.cancer.gov/about-cancer/causes-
  prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet#r3 (last accessed Nov. 11,
  2019).
  84
   https://www.atsdr.cdc.gov/toxprofiles/formaldehyde_addendum.pdf, at p. 47 (last accessed
  Nov. 11, 2019).
  85
       Brody, supra note 69.




                                                   31
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 32 of 65



         83.     Further, it is also true that nitrosamines like NDMA are found in certain foods in

  very low amounts. For example, in the FDA’s September 13, 2019 release first announcing that

  it detected NDMA in ranitidine it tested, it stated, “NDMA is a known environmental

  contaminant and found in water and foods, including meats, dairy products, and vegetables.”86

         84.     However, the levels of NDMA formed in the human body as a result of

  ranitidine ingestion far exceed the levels of NDMA that ever could be found in food, making

  NDMA levels in food an inapt comparison to ranitidine. For example, as set forth above, in

  2016, Professors Mitch and Zeng found that in the 24-hour period following ingestion of a

  single 150 mg tablet of Zantac, an individual can excrete nearly 47,000 ng of NDMA. For

  comparison, the United States Department of Agriculture (“USDA”) has found that cooked

  cured bacon—commonly thought to be a food with a high level of nitrosomines—has, on

  average of 0.53 ng of NDMA per gram.87

         85.     This means that to be exposed to the same level of NDMA that Mitch and Zeng

  measured (that is, 47,000 ng) following ingestion of a single 150 mg ranitidine tablet, a person

  would have to consume more than 178 pounds of bacon within 24 hours. This would, of course,

  be impossible – as other, more acute, health concerns would be experienced by anyone

  attempting to eat that amount of food in such a short time.

         86.     The Mitch and Zeng study, however, as pointed out above, underestimated the

  level of NDMA exposure experienced by patients in the study—the authors state that only


  86
    FDA, Statement alerting patients and healthcare professionals of NDMA found in samples of
  ranitidine (Sept. 3, 2019), available at https://www.fda.gov/news-events/press-
  announcements/statement-alerting-patients-and-health-care-professionals-ndma-found-samples-
  ranitidine (last accessed Nov. 11, 2019).
  87
    See https://www.fsis.usda.gov/wps/wcm/connect/25a03ca6-cdce-4e56-bfca-
  b634cc7abbef/nitrosamine-risk-assessment.pdf?MOD=AJPERES at Table 2.



                                                  32
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 33 of 65



  approximately 0.05% of NDMA is excreted through urine, with this being metabolized into other

  compounds. Thus, one would have to eat thousands of pounds of bacon to reach the same levels

  of NDMA exposure found in one Zantac tablet.

  C.         Defendants Fraudulently Misrepresented the Safety of Zantac in the Face of Studies
             Showing Otherwise

             87.   During the time that Defendants manufactured and sold prescription and over-the

  counter Zantac in the United States, the weight of scientific evidence showed that Zantac

  exposed users to unsafe levels of NDMA. At no time did any Defendant ever disclose this risk to

  consumers on the drug’s label, or through any other means, nor did Defendants report these risks

  to the FDA. Further, no Defendant presented to the FDA a proposed label disclosing the risks of

  NDMA formation from taking Zantac.

             88.   In fact, Sanofi, along with its subsidiary Chattem, hosts a website (stating it is for

  “U.S. Residents Only”), where one of the “Frequently Asked Questions,” is: “Is it safe to use

  Zantac on a daily basis?”88 The answer is: “You may take up to two (2) Zantac tablets a day.”89

  Sanofi has not taken down this link despite recalling all of its Zantac product in the United

  States.

             89.   Sanofi also states on its website that Zantac “has the active ingredient ranitidine,

  which doctors have prescribed for years to treat millions of patients safely and effectively.”90

  This website can also be accessed from Boehringer’s website, where it continues to promote




  88
       https://www.zantacotc.com/heartburn-relief.html (last accessed Nov. 11, 2019).
  89
       Id.
  90
       Id.




                                                     33
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 34 of 65



  Zantac as a “trusted name in heartburn relief.”91 Boehringer hosted the same website during the

  period that it held the rights to sell Zantac.

             90.   In addition to these representations, each package of Zantac contained an FDA-

  approved label. By using an FDA-approved label, the Defendants made representations to

  consumers and healthcare insurers (including Plaintiff’s assignors and the Class Members), as

  well as express and implied warranties, of the drug’s safety. Defendants knew, or had reason to

  know, that these representations were false.

  D.         Most Global Regulators, and Manufacturers Themselves, have Recalled their
             Zantac and Ranitidine Products

             91.   Since the filing of the Valisure’s Citizen Petition on September 13, 2019, virtually

  every health regulator throughout the world, with the exception of the FDA, has taken steps to

  remove Zantac and ranitidine from the marketplace. In addition, many manufacturers, including

  the Glaxo and Sanofi Defendants, have also recalled the drug.

             92.   At the request of Health Canada, the department of the Canadian government

  responsible for national public health, “companies marketing ranitidine products in Canada have

  stopped any further distribution until evidence is provided to demonstrate that they do not

  contain NDMA above acceptable levels.”92 According to Canadian regulators, “[c]urrent

  evidence suggests that NDMA may be present in ranitidine, regardless of the manufacturer.”93



  91
   https://www.boehringer-ingelheim.us/press-release/zantac-launches-innovative-integrated-
  marketing-campaign-educate-consumers-heartburn (last accessed Nov. 11, 2019).
  92
    Health Canada, Ranbaxy Pharmaceuticals Canada Inc. recalls prescription ranitidine
  products as a precaution; request to stop distribution remains in place while Health Canada
  continues to assess NDMA (Sept. 25, 2019), available at https://healthycanadians.gc.ca/recall-
  alert-rappel-avis/hc-sc/2019/71029a-eng.php (last accessed Nov. 11, 2019).
  93
       Id.



                                                    34
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 35 of 65



         93.     Similarly, South Korea’s Ministry of Food and Drug Safety has stated that “[i]t

  suspects NDMA may have been unintentionally produced in the course of natural decomposition

  and synthesis reactions of the nitrite and dimethylamine chemicals in ranitidine or by

  dimethylamine accidentally being added during the manufacturing process.”94

         94.     Germany, Switzerland, and Austria all have initiated recalls of ranitidine-based

  drugs, and Finland has withdrawn drugs containing ranitidine from its pharmacies. Singapore has

  suspended the sale and supply of several brands of ranitidine.

         95.     Qatar’s Ministry of Public Health “has withdrawn samples of ranitidine, including

  the one commercially known as Zantac, from public and private pharmacies” and has

  “recommend[ed] patients who use these drugs to review and consult their doctor, and those who

  use them without a prescription should use other alternatives.”95

         96.     In addition to these countries, the following countries have either issued recalls,

  medical alerts, announced an investigation, or companies voluntarily recalled their Zantac or

  generic ranitidine, or both:

                     •   Australia
                     •   Bangladesh
                     •   Bahrain
                     •   Cyprus
                     •   Denmark
                     •   Egypt
                     •   France
                     •   Greece
                     •   Hong Kong

  94
     Seo Jeong-won, Kim Hyo-jin, Korea bans sales of Zantac and other ranitidine drugs after
  carcinogen alert (Sept. 26, 2019), available at
  https://pulsenews.co.kr/view.php?year=2019&no=769561 (last accessed Nov. 11, 2019).
  95
     Qatar Tribune, MoPH recalls ‘Zantac’ as precautionary measure (Sept. 16, 2019), available at
  https://www.pressreader.com/qatar/qatar-tribune/20190916/281492163020429 (last accessed
  Nov. 11, 2019).



                                                  35
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 36 of 65



                     •   India
                     •   Ireland
                     •   Jamaica
                     •   Kenya
                     •   Kuwait
                     •   Italy
                     •   Japan
                     •   Libya
                     •   Lithuania
                     •   Morocco
                     •   New Zealand
                     •   Namibia
                     •   Norway
                     •   Oman
                     •   Palestine
                     •   Pakistan
                     •   Saudi Arabia
                     •    South Africa
                     •   Suriname
                     •   Taiwan
                     •   Trinidad and Tobago
                     •   UAE
                     •   UK
                     •   Vietnam

         97.      Some companies that manufacture and distribute Zantac and generic ranitidine

  have also taken steps to protect consumers. Most recently, on October 18, 2019, Zantac’s current

  manufacturer, Defendant Sanofi, issued a recall of its Zantac in the U.S. and Canada.

         98.      In its release announcing the recall, Sanofi stated that “[d]ue to inconsistencies in

  preliminary test results of the active ingredient used in the U.S. and Canadian products, Sanofi

  has made the decision to conduct the voluntary recall in the U.S. and Canada as the investigation

  continues.”96



  96
    https://www.usatoday.com/story/news/health/2019/10/18/sanofi-recalls-heartburn-drug-
  zantac-investigate-carcinogen/4021833002/ (last accessed Nov. 11, 2019).




                                                   36
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 37 of 65



         99.     On October 9, 2019, Defendant Glaxo announced that it was pulling its Zantac

  product from the marketplace worldwide. Sandoz, a unit of Novartis AG, has stopped its

  “worldwide distribution of generic versions” of Zantac.97

         100.    And Dr. Reddy’s Laboratories Limited has suspended its supply of generic Zantac

  (ranitidine) worldwide.98 Other large pharmacies in the U.S. have also pulled Zantac and generic

  equivalents from their shelves. On September 30, 2019, pharmacy giants CVS, Walgreens, and

  Rite-Aid announced they were pulling Zantac and generic ranitidine from their shelves.99

         101.    Walmart also announced that it was pulling the drug from its shelves.

         102.    Reading this complaint, one might reasonably wonder how this ever could have

  happened. Why was this drug, which has been taken by millions, allowed to be sold? The answer

  is that the United States drug regulatory system is largely, if not entirely, reliant on the drug

  manufacturers themselves to perform adequate testing and report adverse events. Defendants

  concealed the Zantac-NDMA link from consumers in part by not reporting it to the FDA, which

  relied on them to bring new information about Zantac to the agency’s attention.

         103.    Manufacturers of an approved drug are required by regulation to submit an annual

  report to the FDA containing, among other things, new information regarding the drug’s safety.



  97
    Anna Edney, Carcinogen Scare Sets Off Global Race to Contain Tainted Zantac, BLOOMBERG
  (Sept. 18, 2019), available at https://www.bloomberg.com/news/articles/2019-09-18/sandoz-
  halts-distribution-of-zantac-after-carcinogen-concerns (last accessed Nov. 11, 2019).
  98
    Dr Reddy tumbles on buzz of halting worldwide supply of Ranitidine, BUSINESS STANDARD
  (Sept. 23, 2019), available at https://www.business-standard.com/article/news-cm/dr-reddy-
  tumbles-on-buzz-of-halting-worldwide-supply-of-ranitidine-119092300347_1.html (last
  accessed Nov. 11, 2019).
  99
    https://www.washingtonpost.com/health/2019/09/30/drugstores-are-pulling-zantac-like-
  heartburn-drugs-off-shelves-over-potential-cancer-risk/ (last accessed Nov. 11, 2019).




                                                    37
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 38 of 65



  The report is required to contain “[a] brief summary of significant new information from the

  previous year that might affect the safety, effectiveness, or labeling of the drug product.”100 The

  report also is required to contain a brief description of actions the applicant has taken or intends

  to take as a result of this new information, for example, submit a labeling supplement, add a

  warning to the labeling, or initiate a new study.101

              104.   The manufacturer’s annual report also must contain “[c]opies of unpublished

  reports and summaries of published reports of new toxicological findings in animal studies and

  in vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

  concerning the ingredients in the drug product.”102

              105.   Defendants simply ignored these regulations and, disregarding the scientific

  evidence available to them, did not report to the FDA significant new information affecting the

  safety or labeling of Zantac. Further, the FDA simply doesn’t have the resources to police and

  enforce this provision. Defendants never provided the relevant studies to the FDA, nor did they

  present to the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

                      THE REPRESENTATIVE ASSIGNMENT AGREEMENTS

              106.   Certain series of MSPRC have executed irrevocable assignments of any and all

  rights to recover payments made on behalf of their assignors’ health plan members and enrollees.

  These assignments authorize the series and, in turn MSPRC through its operating agreement, to

  pursue and enforce all legal rights of recovery and reimbursement for health care services and




  100
        21 C.F.R. §314.81(b)(2).
  101
        Id.
  102
        Id.



                                                     38
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 39 of 65



  Medicare benefits. For example, and only to serve to further demonstrate standing, MSPRC

  alleges a few of the assignments below as examples.

         107.    On March 20, 2018, Group Health Incorporated and Health Insurance Plan of

  Greater New York (otherwise known as “EmblemHealth” or “Emblem”), irrevocably assigned

  all its rights and claims to recovery against any liable entity (including Defendants) for payments

  made on behalf of their enrollees under Medicare Parts A, B, and D to Series 16-08-483, a

  designated series of MSPRC. Specifically, the assignments, attached as Composite Exhibit A,

  state the following:

         Assignor hereby irrevocably assigns, transfers, conveys, sets over and delivers to
         Assignee, and any of its successors and assigns, any and all of Assignor’s right,
         title, ownership and interest in and to all [claims against third parties], whether
         based in contract, tort, statutory right, and any and all rights (including, but not
         limited to, subrogation) to pursue and/or recover monies that Assignor had, may
         have had, or has asserted against any party in connection with the [claims] and all
         rights and claims against primary payers and/or . . . third parties that may be liable
         to Assignor arising from or relating to the [claims], including claims under
         consumer protection statutes and laws, and all information relating thereto, as
         may be applicable.

  Comp. Ex. A, at 2, 4.

         108.    On May 12, 2017, Summacare, Inc. (“Summacare”), irrevocably assigned all its

  rights and claims to recovery against any liable entity (including Defendants) for payments made

  on behalf of its enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC (“MSP

  Recovery”). Specifically, the assignment, attached as Exhibit B, provides the following

  language:

         [Summacare] hereby irrevocably assigns, transfers, conveys, sets over and
         delivers to MSP Recovery, and any of its successors and assigns, any and all of
         [Summacare’s] right, title, ownership and interest in and to all Claims existing on
         the date hereof, whether based in contract, tort, statutory right, and any and all
         rights (including, but not limited to, subrogation) to pursue and/or recover monies
         for [Summacare] that [Summacare] had, may have had, or has asserted against
         any party in connection with the Claims and all rights and claims against primary



                                                  39
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 40 of 65



          payers and/or third parties that may be liable to [Summacare] arising from or
          relating to the Claims, including claims under consumer protection statutes and
          laws, and all information relating thereto, all of which shall constitute the
          “Assigned Claims”.

  Ex. B, at 1-2.

          109.     On June 12, 2017, MSP Recovery irrevocably assigned all rights acquired under

  the Summacare Assignment to Series 16-11-509, a designated series of Plaintiff:

          [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and delivers to
          Assignee and its successors and assigns, any and all of Assignor’s right, title,
          ownership and interest in and to the [claims] (and all proceeds and products
          thereof) as such terms are defined in the Recovery Agreement dated May 12,
          2017, by and among [Summacare] . . . and [MSP Recovery] . . . .

  Exhibit C, at 1. Summacare consented to, acknowledged, approved, and ratified the assignment

  from MSP Recovery to Series 16-11-509, which is memorialized in a letter dated September 5,

  2018, and attached as Exhibit D

          110.     On March 20, 2018, Connecticare, Inc. (“Connecticare”), irrevocably assigned all

  its rights and claims to recovery against any liable entity (including Defendants) for payments

  made on behalf of its enrollees under Medicare Parts A, B, and D to Series 15-09-157, a

  designated series of MSPRC. Specifically, the assignment, attached as Exhibit E, provides the

  following language:

          Assignor hereby irrevocably assigns, transfers, conveys, sets over and delivers to
          Assignee, and any of its successors and assigns, any and all of Assignor’s right,
          title, ownership and interest in and to all [claims against third parties], whether
          based in contract, tort, statutory right, and any and all rights (including, but not
          limited to, subrogation) to pursue and/or recover monies that Assignor had, may
          have had, or has asserted against any party in connection with the [claims] and all
          rights and claims against primary payers and/or . . . third parties that may be liable
          to Assignor arising from or relating to the [claims], including claims under
          consumer protection statutes and laws, and all information relating thereto, as
          may be applicable.

  Ex. E, at 2.




                                                   40
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 41 of 65



          111.   On June 19, 2017, Fallon Community Health (“FCHP”), irrevocably assigned all

  its rights and claims to recover against any liable entity (including Defendants) for payments

  made on behalf of their enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC.

  Specifically, the assignment, attached as Exhibit F, states the following:

          Client hereby irrevocably assigns, transfers, conveys, sets over and delivers to
          MSP Recovery, and any of its successors and assigns, any and all of Client’s
          right, title, ownership and interest in and to all Claims existing on the date hereof,
          whether based in contract, tort, statutory right, and any and all rights (including,
          but not limited to, subrogation) to pursue and/or recover monies for Client that
          Client had, may have had, or has asserted against any party in connection with
          Claims and all rights and claims against primary payers and/or third parties that
          may be liable to Client arising from or relating to the Claims, including claims
          under consumer protection statutes and laws, and all information relating thereto,
          all of which shall constitute the “Assigned Claims.”

  Ex. F, at 8.

          112.   On June 20, 2017, MSP Recovery irrevocably assigned all rights acquired under

  the FCHP Assignment to Series 17-04-631, LLC, a designated series of Plaintiff:

          [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and delivers to
          Assignee and its successors and assigns, any and all of Assignor’s rights, title,
          ownership and interest in and to the [claims] (and all proceeds and products
          thereof) as such terms are defined in the Recovery Agreement dated June 19,
          2017, by and among [FCHP] and [MSP Recovery, LLC] . . .

  Ex. G, at 1.

                        PLAINTIFF’S ASSIGNORS PAID FOR ZANTAC

          113.   Since 1983, Defendants have manufactured and distributed Zantac throughout the

  United States, for which Plaintiffs and Class Members have paid billions of dollars.

          114.   For example, and only to further demonstrate standing, Plaintiff alleges some

  illustrative payments made by its assignors for the Zantac in the table below. Plaintiffs’ assignors

  made payments for both prescription Zantac and OTC Zantac. In each instance, one of Plaintiff’s

  assignors accepted coverage and paid the amounts indicated for cancer-causing Zantac. To be



                                                   41
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 42 of 65



  clear, the table below does not demonstrate all of Plaintiff’s assignors’ payments for the

  dangerous Zantac, let alone all of Plaintiff’s damages.

                     Assignor          Assignor’s Enrollee103        Date of Service
                     Emblem
                                                 I.G.                     2/2/12
                     Emblem
                                                 L.W.                    1/31/12
                    Summacare
                                                 C.C.                    6/13/11
                    Summacare
                                                 C.C.                    7/11/11
                   Connecticare
                                                 E.O.                     7/5/16
                   Connecticare
                                                 E.G.                     1/6/12
                      FCHP
                                                 C.P.                   12/21/17
                      FCHP
                                                 E.B.                    11/1/13

                         CLASS REPRESENTATION ALLEGATIONS

         115.    Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this class

  action on its own behalf and on behalf of all Class Members nationwide. Plaintiff seeks class

  certification of the claims alleged in this action and judgment for damages against the

  Defendants for itself and on behalf of the Class.

         116.    The Class is defined as follows, and consists of:

         Nationwide Class as to all Counts

         All third-party payers who paid for Zantac (the “Class”). Excluded from the Class
         are: the Defendants; any parent, subsidiary, or affiliate of the Defendants; any
         entity in which any of the Defendants have or had a controlling interest, or which
         any of the Defendants otherwise controls or controlled; and any officer, directors,

  103
      To ensure that this complaint complies with federal law under the Health Insurance
  Portability and Accountability Act (“HIPAA”), the individual enrollees are referred to by their
  initials.



                                                  42
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 43 of 65



         employee, legal representative, predecessor, successor, or assign of any of the
         Defendants.

         117.       In the alternative, Plaintiff alleges sub-classes for all third-party payors in each

  State, territory or possession—or combination(s) of States, territories, or possessions to the

  extent these jurisdictions’ applicable laws are substantially similar and can be grouped together

  for purposes of class treatment—who paid any amount of money for Zantac that was

  manufactured, distributed, or sold by any Defendants.

  A.     Federal Rule of Civil Procedure 23(a)

         118.       Federal Rule of Civil Procedure 23(a) provides for class certification where the

  representative plaintiff demonstrates that:

                    1.     the class is so numerous that joinder of all members is
                           impracticable;

                    2.     there are questions of law or fact common to the class;

                    3.     the claims or defenses of the representative parties are typical of
                           the claims or defenses of the class; and

                    4.     the representative parties will fairly and adequately protect the
                           interests of the class.

              (1)   Numerosity

         119.       On information and belief, the Class includes hundreds of third-party payers

  throughout the United States, such that individual joinder of each Class member is impracticable.

         (2)        Commonality

         120.       Plaintiff and the Class Members assert claims that raise common questions of law

  and fact.

         121.       Some of the common questions of law and fact include:

         (a)        Whether the Defendants knew or had reason to know that Zantac formed NDMA

                    when ingested by consumers;


                                                      43
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 44 of 65



         (b)    Whether the Defendants engaged in fraudulent and deceptive conduct by

                manufacturing, selling, and marketing Zantac;

         (c)    Whether the Defendants engaged in a pattern and practice of selling Zantac;

         (d)    Whether the Defendants constitute an enterprise within the meaning of 18 U.S.C.

                § 1961(4);

         (e)    Whether the Defendants have committed acts of mail and wire fraud;

         (f)    Whether the Defendants engaged in a pattern of racketeering activity;

         (g)    Whether the Defendants have used or invested income from their racketeering

                activities to establish an enterprise in violation of 18 U.S.C. § 1962(a);

         (h)    Whether the Defendants have conducted or participated in the affairs of an

                enterprise through a pattern of racketeering in violation of 18 U.S.C. § 1962(c);

         (i)    Whether the Defendants have been unjustly enriched;

         (j)    Whether the Defendants breached express and implied warranties;

         (k)    Whether the Defendants violated state consumer protection statutes;

         122.   The common questions identified above predominate over questions, if any, that

  may affect only individual Class Members.

         123.   The Defendants subjected Plaintiff and the Class Members to the same harm and

  did so in the same manner.

         (3)    Typicality

         124.   Plaintiff’s claims are typical of the claims of Class Members because they are

  based on the same legal theory, arise from the similarity, uniformity, and common purpose of

  Defendants’ unlawful conduct, and are not subject to any unique defenses. Members of the Class




                                                  44
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 45 of 65



  have sustained damages in the same manner as Plaintiff, as a result of Defendants’ wrongful

  conduct.

          125.    Plaintiff’s claims are typical because the Defendants, through their

  misrepresentations and omissions, caused Plaintiff and the Class Members to pay for

  contaminated, dangerous Zantac for which Plaintiff and the Class never should have had to pay.

  Plaintiff’s claims also are typical because the Defendants deceived Plaintiff and the Class

  Members in exactly the same way, through knowing, reckless or negligent misrepresentations, as

  well as express and implied warranties, that Zantac was safe, and was merchantable and fit for its

  intended purpose when, in fact, it was not.

          (4)     Adequacy of Representation

          126.    Plaintiff and its attorneys will fairly and adequately protect and represent the

  interests of the Class. Plaintiff is a member of the Class defined above, is committed to the active

  and vigorous prosecution of this action, and has retained competent counsel experienced in

  litigation of this nature.

          127.    There is no antagonism or hostility of interests between Plaintiff and the Class

  and there will be no difficulty in the management of this litigation as a class action.

  B.      Federal Rule of Civil Procedure 23(b)

          128.    Questions of fact or law common to Plaintiff’s and the Class Members’ claims

  predominate over any questions of law or fact affecting only individual Class Members. All

  claims by Plaintiff and Class Members arise from the Defendants’ common course of unlawful

  conduct. The predominating questions of law and fact include those set forth above in Paragraph

  121.




                                                   45
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 46 of 65



          129.    Common issues predominate where, as here, liability can be determined on a

  class-wide basis, even if there might be the need for some individualized damages

  determinations. As a result, in determining whether common questions predominate, courts focus

  on the liability issue, and if the liability issue is common to the class, as it is in this case,

  common questions will be held to predominate over individual questions.

          130.    A class action is superior to other available methods for the fair and efficient

  adjudication of this litigation because a class action is the most manageable and efficient way to

  resolve the individual claims of each Class Member.

          131.    Specifically, a class action is the superior method of adjudicating Plaintiff’s and

  the Class Members’ claims because it will provide Class Members with what may be their only

  economically viable remedy. Moreover, there are no known Class Members who are interested

  in individually controlling the prosecution of separate actions. In addition, a class action will

  concentrate all litigation in one forum, which will conserve judicial and party resources with no

  unusual manageability problems, because issues regarding the Defendants’ liability and the

  nature of Class Members’ damages will be determined by class-wide proof, while the amounts of

  Class Members’ damages will be determined by class-wide methods of data processing and

  computation.

                  TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

          132.    Within the periods of any applicable statutes of limitations, Plaintiff could not

  have discovered through the exercise of reasonable diligence that high levels of the carcinogen

  NDMA were produced by Zantac ingestion.




                                                      46
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 47 of 65



            133.   Plaintiff could not have reasonably discovered the true extent of Defendants’

  deception about Zantac’s safety until Valisure filed its Citizen Petition disclosing the extremely

  high levels of NDMA produced by Zantac.

            134.   Moreover, all applicable statutes of limitation have also been tolled by

  Defendants’ fraudulent concealment throughout the period relevant to this action of Zantac’s

  producing high levels of the carcinogen NDMA.

            135.   Instead of disclosing to third-party payers the link between Zantac and the

  carcinogen NDMA, Defendants continued to manufacture and sell Zantac without disclosing this

  information on the drug’s label or elsewhere. Further, Defendants misled the public into

  believing Zantac was safe by repeatedly touting its safety. Indeed, until the day it issued its

  recall, Defendant Sanofi still claimed that “longstanding science supports the safety of

  Zantac.”104

            136.   The continuing tort doctrine applies when there is a repeated or continuous injury

  and the tort is not completed until the last injury is inflicted or the wrongdoing ceases. In cases of

  continuing torts, the statutes of limitation do not begin to run until the date of the last tortious act.

            137.   The Plaintiff’s assignors paid for Zantac on behalf of their beneficiaries. Each

  time Plaintiff’s assignors paid for Zantac, it constituted a continuing tort.

            138.   The time period associated with the Plaintiff’s statute of limitations did not begin

  to run until, at the earliest, the Plaintiff’s assignors’ last purchase of Zantac.




  104
        https://www.zantacotc.com (last accessed Nov. 11, 2019).



                                                     47
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 48 of 65



                                        CAUSES OF ACTION

                                         COUNT I
          Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1964
                                   (Against all Defendants)

          139.   Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

          140.   Plaintiff asserts a cause of action under 18 U.S.C. § 1964(c) on behalf of itself and

  all similarly-situated healthcare insurers.

          141.   The Defendants violated 18 U.S.C. § 1962(c) by participating in or conducting the

  affairs of the enterprise (as described more fully below) through a pattern of racketeering

  activity.

          142.   Plaintiff and the Class Members are “persons” within the meaning of 18 U.S.C. §

  1961(3), and each is a “person injured in his or her business or property” by reason of the

  Defendants’ violation of RICO within the meaning of 18 U.S.C. § 1964(c).

          A.     The Enterprise

          143.   The Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3).

          144.   These persons, and others presently unknown, have been members of and

  constitute an “association-in-fact enterprise” within the meaning of 18 U.S.C. § 1962(c), and will

  be referred to herein collectively as the Enterprise.

          145.   The Enterprise, which engaged in and whose activities affected, interstate and

  foreign commerce, is an association-in-fact of individuals and corporate entities within the

  meaning of 18 U.S.C. § 1961(4), and consists of “persons” associated together for a common

  purpose.

          146.   The purpose of that Enterprise was to maximize their profits and sell as much

  Zantac as possible.




                                                   48
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 49 of 65



          147.   The Enterprise had an ongoing organization with an ascertainable structure and

  functioned as a continuing unit with separate roles and responsibilities. Each participant engaged

  in numerous acts of racketeering, specifically wire and mail fraud, designed to further the

  Enterprise.

          148.   Importantly, the Enterprise had an existence that was separate and distinct from

  the pattern of racketeering in which the Defendants engaged. Whereas the Enterprise consisted of

  selling and marketing Zantac and ranitidine, the pattern of racketeering activity focused on

  concealing the fact that ranitidine was carcinogenic and produce high levels of NDMA in the

  human body.

          149.   The Defendants conspired with each other with each other to minimize the impact

  of other studies, which suggested that Zantac inherently produced NDMA when ingested. The

  Defendants continued to market Zantac as safe despite knowing or having reason to know that

  Zantac was not safe for consumption.

          150.   At all relevant times, the Defendants operated, controlled or managed the

  Enterprise, through a variety of actions. First, Glaxo worked with Hoffman-La Roche to market

  Zantac’s safety while disregarding the risk that it could break down into a cancer-causing

  substance. Glaxo and Hoffman-La Roche’s efforts were so successful that they catapulted Zantac

  into the position of most widely-prescribed drug in the world. Then, as Zantac’s patent was set to

  expire, Glaxo teamed up with Pfizer (Warner-Lambert) and obtained and licensed the right to

  sell Zantac over the counter, where it remained one of the top over-the-counter drugs until the

  recent recalls. Glaxo entered into various licensing arrangements with Pfizer, Boehringer, and

  Sanofi to continue manufacturing Zantac and marketing the drug as safe, when in fact it was not

  safe.




                                                  49
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 50 of 65



         151.    The Defendants’ participation in the Enterprise was necessary for the successful

  operation of its scheme. The members of the Enterprise all served a common purpose: to sell as

  much Zantac as possible, thereby maximizing the revenue and profitability of the Enterprises’

  members. The members of the Enterprise shared the bounty generated by the enterprise, that is,

  by sharing the benefit derived from increased sales revenue generated by the scheme to defraud.

  Each member of the Enterprise benefited from the common purpose: the Defendants sold more

  Zantac than they would have otherwise had the NDMA contamination been known.

         B.      The Predicate Acts

         152.    Section 1961(1) of RICO provides that “racketeering activity” includes any act

  indictable under 18 U.S.C. § 1341 (relating to mail fraud) and 18 U.S.C. § 1343 (relating to wire

  fraud). As set forth below the Defendants and the members of the Enterprise have committed

  acts of mail and wire fraud in furtherance of the scheme.

         153.    Defendants committed hundreds of thousands of acts of racketeering each time

  they manufactured and sold Zantac representing that the drug was safe for its intended use. The

  Defendants knew that each time they made these representations that they were false. Thus, the

  Defendants utilized the mail and wires with the intent to commit fraud.

         154.    These representations were false because Defendants knew of the many studies

  which concluded that the ranitidine in Zantac produced NDMA when ingested. Defendants

  minimized these studies by relying on flawed studies funded by Glaxo and others controlled by

  Glaxo or other Defendants. Despite knowledge of these facts, Defendants marketed Zantac as

  safe, completely ignoring and failing to disclose the inherent health risks of ingesting Zantac.

  Instead, Defendants knowingly sold massive quantities of inherently toxic and carcinogenic

  Zantac, while at the same time falsely representing that Zantac was safe.




                                                  50
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 51 of 65



         155.    Based on these affirmative misrepresentations and omissions, healthcare

  providers prescribed Zantac to patients based on Defendants’ false and inaccurate representations

  that it was safe. Defendants’ misrepresentations and omissions were material to the healthcare

  providers’ decisions to prescribe their patients Zantac. If providers had known that Zantac was

  inherently and unreasonably dangerous because of the NDMA it contains and produces in the

  body, they would not have prescribed it to their patients. Indeed, due to the levels of NDMA

  produced by Zantac consumption, the drug would not have been permitted to be sold in the

  United States—a point made clear by the recall of the drug.

         156.    Pharmacies sold the inherently defective Zantac, which produced NDMA, to

  patients that were prescribed Zantac by their healthcare providers. Pharmacies filled

  prescriptions for Zantac based on the Defendants’ false and inaccurate representations that the

  drug was safe. The Defendants’ misrepresentations and omissions were material to the

  pharmacies’ decisions to fill prescriptions for Zantac. If the pharmacies had known that Zantac

  was not safe and produced NDMA when ingested, they would not have filled those prescriptions.

  In fact, since the FDA’s notice alerted the public to NDMA impurities in Zantac, pharmacies

  across the country have pulled Zantac off the shelves and have been assisting patients in finding

  suitable Zantac alternatives. Those prescriptions were completely or partially paid by healthcare

  insurers, which include Plaintiff’s assignors and the Class Members.

         157.    Healthcare insurers were primary victims of Defendants’ unlawful scheme. These

  healthcare insurers were the principal payers for the prescription Zantac. Defendants, directly or

  indirectly, induced healthcare insurers (including Plaintiff’s assignors) and other employees to

  authorize the inclusion of Zantac into the insurers’ “formularies” (lists of drugs covered by

  healthcare policies), by misrepresenting that Zantac was safe for its ordinary, intended use. The




                                                  51
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 52 of 65



  Defendants’ misrepresentations and omissions were material to the decisions by Plaintiff’s

  assignors and the Class Members to include Zantac in their formularies. If insurers had known

  that Zantac would produce NDMA when consumed, they would not have included it on their

  formularies, nor made any payments for Zantac.

         158.    As part of this scheme, Defendants used, and caused others to use, the United

  States mail and interstate wires, including by sending claims and making or receiving payments

  for Zantac. In this way, the Defendants conducted or participated, directly or indirectly, in the

  conduct of Plaintiff’s assignor’s affairs through a pattern of unlawful activity within the meaning

  of 18 U.S.C. § 1961(5).

         159.    By reason of and as a result of the conduct of the Defendants, and in particular,

  their pattern of racketeering activity, Plaintiff and the Class Members have been injured in their

  business or property by paying (either completely or partially) for Zantac.

         160.    The Defendants’ violations of 18 U.S.C. § 1962(c) have directly and proximately

  caused injuries and damages to Plaintiff and the Class Members, and Plaintiff and the Class

  Members have a right to bring this action for three times their actual damages, as well as

  injunctive/equitable relief and costs and reasonable attorneys’ fees in accordance with 18 U.S.C.

  § 1964(c).

                                            COUNT II
                                    Breach of Express Warranty
                                      (Against all Defendants)

         161.    Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

         162.    Each Defendant expressly represented and warranted that their Zantac was safe in

  accordance with its new drug applications and FDA approvals. By putting their Zantac into the

  stream of commerce, each Defendant also expressly warranted that its Zantac conformed to its



                                                   52
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 53 of 65



  new drug application, which did not list NDMA or its health risks. Thus, the Defendants

  expressly warranted that their Zantac was safe.

         163.    Zantac did not conform to the Defendants’ express representations and warranties,

  because the drug was not safe because it inherently produced NDMA, a cancer-causing

  chemical, when used according to its label.

         164.    At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the

  implied warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313;

  Alaska Stat. § 45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal.

  Com. Code § 2313; Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code.

  § 2-313; D.C. Code. § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw.

  Rev. Stat. § 490:2-313; Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code

  Ann. § 26-1-2-313; Kan. Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev.

  Stat. Ann. § 2-313; Md. Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp.

  Laws Ann. § 440.2313; Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev.

  Stat. § 400.2-313; Mont. Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev.

  Ann. § 382-A:2-313; N.J. Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C.

  Law § 2-313; N.C. Gen. Stat. Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. §

  1302.26; Okla. Stat. tit. 12A § 2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws.

  Ann. Tit. 31, § 3841, et seq.; R.I. Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat.

  § 57A-2-313; Tenn. Code Ann. § 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code

  Ann. § 70A-2-313; Va. Code § 8.2-313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313;

  Wash. Rev. Code § 62A 2-313; Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313




                                                    53
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 54 of 65



         165.    At the time that each Defendant marketed and sold Zantac, it knew the purposes

  for which the drug would be used, and expressly warranted that it was safe and did not produce

  NDMA when ingested. These representations and warranties became part of the basis of the

  bargain in Plaintiff’s assignors’ and Class Members’ decisions to include Zantac in their

  formularies.

         166.    Each Defendant breached its express warranties with respect to its Zantac because

  Zantac was not safe and was, in fact, dangerous to consume because it produced dangerous

  levels of NDMA when ingested according to its label.

         167.    The Defendants’ breach of their express warranties were the direct and proximate

  cause of the Plaintiff’s and Class Member’s damages.

         168.    Plaintiff’s, and the Class Members’, damages include all payments for

  Defendants’ Zantac.

                                         COUNT III
                 Breach of Implied Warranties of Merchantability and Fitness,
                                   (Against all Defendants)

         169.    Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

         170.    At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the

  implied warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314;

  Alaska Stat. § 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal.

  Com. Code § 2314; Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code.

  § 2-314; D.C. Code. § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw.

  Rev. Stat. § 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat.

  Ann. § 84-2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev.




                                                  54
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 55 of 65



  Stat. Ann. § 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp.

  Laws Ann. § 440.2314; Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev.

  Stat. § 400.2-314; Mont. Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev.

  Ann. § 382-A:2-314; N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C.

  Law § 2-314; N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. §

  1302.27; Okla. Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws.

  Ann. Tit. 31, § 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat.

  § 57A-2-314; Tenn. Code Ann. § 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code

  Ann. § 70A-2-314; Va. Code § 8.2-314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314;

  Wash. Rev. Code § 62A 2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

         171.     Defendants all are “merchants” within the meaning of Article 2 of the U.C.C., as

  codified under applicable law.

         172.     Zantac is and was a “good” within the meaning of Article 2 of the U.C.C., as

  codified under applicable law.

         173.     The Defendants were obligated to provide Plaintiff and Class Members with

  Zantac that was of merchantable quality, was reasonably fit for the purpose for which it was sold

  and conformed to the standards of the trade in which Defendants are involved, such that their

  Zantac was of fit and merchantable quality.

         174.     The Defendants knew or had reason to know that their Zantac was being

  manufactured and sold for the intended purpose of human consumption as a safe treatment for

  stomach ailments, and impliedly warranted that Zantac was of merchantable quality and fit for

  that purpose.




                                                  55
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 56 of 65



           175.   The Defendants breached their implied warranties, because their Zantac was not

  of merchantable quality, nor fit for its ordinary purpose, and was not safe when used as directed.

           176.   Defendant’s breaches of implied warranties were a direct and proximate cause of

  Plaintiff’s and the Class Members’ damages.

           177.   Plaintiff’s, and the Class Members’, damages include the payments for

  Defendants’ Zantac, which was not of merchantable quality, was not fit for its ordinary purpose,

  was not safe, and was so unmerchantable and unfit for their ordinary use as to have zero market

  value.

                                            COUNT IV
                                Fraud / Negligent Misrepresentation
                                     (Against all Defendants)

           178.   Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

           179.   Defendants made, or caused to be made, false and fraudulent representations of

  material facts, and failed to disclose material facts to Plaintiff’s assignors and all Class Members,

  with regard to Defendants’ Zantac.

           180.   Defendants affirmatively misrepresented material facts, including the material

  misrepresentations that their Zantac was safe and did not contain or produce NDMA when

  ingested as directed.

           181.   Defendants failed to disclose the material facts that their Zantac were not safe

  and, in fact, produce significant levels of cancer-causing NDMA when ingested.

           182.   Defendants’ misrepresentations fraudulently induced Plaintiff’s assignors and

  Class Members to include the Defendants’ Zantac in their formularies, which were used as the

  basis for causing them to pay for Zantac. Defendants knew, had reason to know, or should have

  known that Zantac was not safe and produced NDMA when ingested. Plaintiff’s assignors and




                                                   56
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 57 of 65



  the Class Members would not have paid any amounts of money for Defendants’ Zantac if they

  had known the truth.

         183.    Defendants knew, had reason to know, recklessly disregarded, or should have

  known, that their safety representations were materially false or misleading, or that their failure

  to disclose material facts rendered those representations false or misleading.

         184.    Defendants also knew, had reason to know, recklessly disregarded, or should have

  known, that their material misrepresentations and omissions would induce Plaintiff’s assignors

  and the Class Members to pay some or all of the cost of Defendants’ Zantac.

         185.    Defendants’ misrepresentations and omissions were material.

         186.    Defendants made their misrepresentations and omissions with the intent to induce

  Plaintiff’s assignors and the Class Members to pay for Defendants’ Zantac.

         187.    But for Defendants’ misrepresentations and omissions, Plaintiff’s assignors and

  the Class Members would not have paid for Defendants’ Zantac.

         188.    Plaintiff’s assignors and the Class Members reasonably relied on Defendants’

  material misrepresentations and omissions. Defendants’ identical or substantially identical

  misrepresentations and omissions were communicated to Plaintiff’s assignors and each Class

  Member through product labeling, marketing materials, and other public statements by

  Defendants. But for Defendants’ unlawful conduct, neither Plaintiff’s assignors nor the Class

  Members would have included Defendants’ Zantac in their formularies, nor paid any amount of

  money for Zantac.

         189.    Plaintiff and the Class Members have been damaged by Defendants’

  misrepresentations and omissions as alleged herein.




                                                   57
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 58 of 65



                                          COUNT V
                        Violations of State Consumer Protection Laws
                                   (Against all Defendants)

        190.   Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

        191.   Each Defendant has violated the consumer protection statutes as follows:

               a.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Ala. Code § 8-19-1, et seq.;

               b.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Alaska Stat. § 45.50.471, et seq.;

               c.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

               d.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Ark. Code § 4-88-101, et seq.;

               e.     Defendants have violated the California Unfair Competition Law by

                      engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                      Prof. Code § 17200, et seq.;

               f.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

               g.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;

               h.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of 6 Del. Code § 2511, et seq.;

               i.     Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of D.C. Code § 28-3901, et seq.;




                                                58
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 59 of 65



              j.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Fla. Stat. § 501.201, et seq.;

              k.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ga. State 10-1-392, et seq.;

              l.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Haw. Rev. Stat. § 480, et seq.;

              m.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Idaho Code § 48-601, et seq.;

              n.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation 815 ILCS 505/1, et seq.;

              o.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

              p.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Iowa Code Ann. § 714H, et seq.;

              q.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Kan. Stat. § 50-623, et seq.;

              r.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

              s.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of La. Rev. Stat. § 51:1401, et seq.;

              t.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants

                    have engaged in unfair competition or unfair or deceptive acts or practices




                                              59
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 60 of 65



                    in violation of Md. Com. Law Code § 13-101, et seq.;

              u.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

              v.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Mich. Stat. § 445.901, et seq.;

              w.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Minn. Stat. § 325F.67, et seq.;

              x.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

              y.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

              z.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Mont. Code § 30-14-101, et seq.;

              aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

              bb.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

              cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

              dd.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

              ee.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;




                                              60
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 61 of 65



              ff.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

              gg.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

              hh.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

              ii.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

              jj.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

              kk.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Or. Rev. Stat. § 646.605, et seq.;

              ll.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of 73 Pa. Stat. § 201-1, et seq.;

              mm.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

              nn.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of S.C. Code Laws § 39-5-10, et seq.;

              oo.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of S.D. Code Laws § 37-24-1, et seq.;

              pp.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Tenn. Code § 47-18-101, et seq.;

              qq.   Defendants have engaged in unfair competition or unfair or deceptive acts




                                               61
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 62 of 65



                        or practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

                 rr.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Utah Code Ann. § 13-11-1, et seq.;

                 ss.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

                 tt.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Va. Code § 59.1-196, et seq.;

                 uu.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Wash. Rev. Code § 19.86.010, et seq.;

                        Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of W. Va. Code § 46A-6-101, et seq.;

                 vv.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Wis. Stat. § 100.20, et seq.;

                 ww.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

                 xx.    Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable

                        statute for the Commonwealth of Puerto Rico.

         192.    To the extent applicable, each Defendant intended, knew, had reason to know,

  recklessly disregarded, or should have known that its fraudulent and deceptive acts, omissions, or

  concealment would induce reliance, or reliance can be presumed in the circumstances. As a

  direct and proximate result of Defendants’ unfair methods of competition and unfair or deceptive




                                                  62
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 63 of 65



  acts or practices, Plaintiffs and other Class Members have suffered damages—ascertainable

  losses—in an amount to be proved at trial.

                                            COUNT VI
                                        Unjust Enrichment
                                      (Against all Defendants)

         193.    Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

         194.    Plaintiff’s assignors and Class Members conferred a benefit on defendants by

  promptly paying for the Zantac they purchased.

         195.    At all material times, all Defendants were aware of the benefit conferred by

  Plaintiff’s assignors and the Class Members.

         196.    Defendants knowingly and voluntarily accepted payments from Plaintiff’s

  assignors and the Class Members for Zantac, which the Defendants fraudulently represented as

  safe when used as directed.

         197.    It would be unjust and inequitable for the Defendants to retain the monies that

  Plaintiff’s assignors and the Class Members paid for Zantac, which was worthless because of its

  inherent defects.

         198.    Principles of law and equity require that Defendants disgorge the monies paid for

  Zantac by Plaintiff’s assignors and Class Members, and make restitution of those amounts to

  Plaintiff and Class Members.

                                          COUNT VII
                          Disgorgement and Restitution of the Proceeds
                                      of Illegal Contracts
                                   (Against all Defendants)

         199.    Plaintiff incorporates by reference paragraphs 1 to 138 of this Complaint.

         200.    The Defendants sold Zantac to Plaintiff’s assignors and Class Members.




                                                 63
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 64 of 65



         201.    Defendants could not lawfully sell Zantac because it was not safe for its intended

  use due to an inherent defect, namely, the toxicity and cancer risk of NDMA.

         202.    Defendants knew or had reason to know that Zantac could not lawfully be sold.

         203.    Every purchase agreement by which Plaintiff’s assignors and the Class Members

  purchased and paid for Zantac was an illegal contract.

         204.    Plaintiff’s assignors and the Class Members were unaware that Zantac could not

  lawfully be sold.

         205.    Because Plaintiff’s assignors and the Class Members were innocent of

  Defendants’ unlawful conduct that resulted in their paying for Zantac pursuant to illegal

  contracts, they have the right to recover the monies they innocently paid to the wrongdoing

  Defendants, and Defendants are required to disgorge those monies and make restitution in

  accordance with principles of equity and substantial justice

                                          JURY TRIAL DEMAND

         206.    Plaintiff demands a trial by jury on all of the issues raised in this complaint.

                                          PRAYER FOR RELIEF

         207.    WHEREFORE, Plaintiff, individually and on behalf of the Class Members; pray

  for the following relief:

                 a.          a finding that this action satisfies the prerequisites for maintenance of a
                             class action under Federal Rule of Civil Procedure 23(a) and (b)(3), and
                             certify the Class;

                 b.          designation of Plaintiff as representative for the Class and Plaintiff’s
                             undersigned counsel as Class Counsel for the Class; and

                 c.          a judgment against Defendants that:

                        i.          grants Plaintiff and the Class Members treble damages for those
                                    moneys the Class is entitled to under 18 U.S.C. § 1964(c);

                       ii.          grants Plaintiff and the Class Members damages for those moneys


                                                       64
Case 1:19-cv-24657-DPG Document 1 Entered on FLSD Docket 11/11/2019 Page 65 of 65



                              the Class is entitled to under their direct right of recovery for
                              breach of express and implied warranties, common law fraud,
                              violations of FDUTPA, unjust enrichment, and restitution, and

                    iii.      grants Plaintiff and the Class Members such other and further relief
                              as the Court deems just and proper under the circumstances.


  Dated: November 11, 2019.                  RIVERO MESTRE LLP

                                             Counsel for Plaintiff and the Class
                                             2525 Ponce de León Blvd., Suite 1000
                                             Miami, Florida 33134
                                             Telephone: (305) 445-2500
                                             Facsimile: (305) 445-2505
                                             E-mail: arivero@riveromestre.com
                                             E-mail: jmestre@riveromestre.com
                                             E-mail: arolnick@riveromestre.com
                                             E-mail: cwhorton@riveromestre.com
                                             E-mail: ddaponte@riveromestre.com
                                             Secondary: npuentes@riveromestre.com

                                             By:     /s/ Andrés Rivero
                                                     ANDRÉS RIVERO
                                                     Florida Bar No. 613819
                                                     JORGE A. MESTRE
                                                     Florida Bar No. 088145
                                                     ALAN H. ROLNICK
                                                     Florida Bar No. 715085
                                                     CHARLES E. WHORTON
                                                     Florida Bar No. 46894
                                                     DAVID L. DAPONTE
                                                     Florida Bar No. 1002724




                                                65
